Exhibit 10.40

WYETH SAVINGS PLAN

Third Restatement

Amended Effective as of January 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 INTRODUCTION

   1 ARTICLE 2 DEFINITIONS    2

        2.1

 

Account

   2

        2.2

 

Affiliate

   2

        2.3

 

After-Tax Contributions

   2

        2.4

 

After-Tax Contributions Account

   3

        2.5

 

Beneficiary

   3

        2.6

 

Catch-Up Contributions

   3

        2.7

 

Code

   3

        2.8

 

Committee

   4

        2.9

 

Company

   4

        2.10

 

Company Stock

   4

        2.11

 

Compensation

   4

        2.12

 

Continuous Service

   4

        2.13

 

Covered Compensation

   5

        2.14

 

Direct Rollover

   5

        2.15

 

Distributee

   5

        2.16

 

Eligible Retirement Plan

   5

        2.17

 

Eligible Rollover Distribution

   6

        2.18

 

Employee

   7

        2.19

 

Employer

   7

        2.20

 

Entry Date

   7

        2.21

 

ERISA

   7

        2.22

 

Former Participant

   7

        2.23

 

Highly Compensated Employee

   8

        2.24

 

Hour of Service

   8

        2.25

 

Income

   9

        2.26

 

Investment Fund

   9

        2.27

 

Investment Manager

   9

        2.28

 

Leased Employee

   10

        2.29

 

Matching Contributions

   10

        2.30

 

Matching Contributions Account

   10

        2.31

 

Maternity/Paternity Leave

   10

        2.32

 

Military Leave

   11

        2.33

 

Non-Highly Compensated Employee

   11

        2.34

 

Normal Retirement Date

   11

        2.35

 

One-Year Period of Severance

   11

        2.36

 

Participant

   12

        2.37

 

Plan

   12

        2.38

 

Plan Administrator

   12

        2.39

 

Plan Year

   12

        2.40

 

QVEC Account

   12

 

i



--------------------------------------------------------------------------------

        2.41   Recordkeeper    12         2.42   Rollover Account    12
        2.43   Rollover Contributions    12         2.44   Salary-Deferral
Account    13         2.45   Salary-Deferral Contributions    13         2.46  
Severance From Employment    13         2.47   Spouse    13         2.48  
Temporary Employee    13         2.49   Trust    13         2.50   Trust Fund   
14         2.51   Trustee    14         2.52   Valuation Date    14         2.53
  Wyeth Common Stock Fund    14         2.54   Words and Headings    14
ARTICLE 3 PARTICIPATION    15         3.1   Date of Participation    15
        3.2   Excluded Employees    15         3.3   Reemployment    15
        3.4   Collective Bargaining Agreements, Etc.    16 ARTICLE
4 CONTRIBUTIONS    17         4.1   Salary-Deferral Contributions    17
        4.2   After-Tax Contributions    17         4.3   Total Amount of
Contributions    17         4.4   Catch-Up Contributions    18         4.5  
Maximum Amount of Salary-Deferral Contributions    18         4.6   Matching
Contributions    19         4.7   Matching Contributions to be made from
Earnings and Profits    19         4.8   Changes and Suspensions of
Salary-Deferral and After-Tax Contributions    20         4.9   Limitation on
Salary-Deferral Contributions.    20         4.10   Limitation on After-Tax
Contributions and Matching Contributions    22         4.11   Rollover
Contributions From Other Qualified Plans    25         4.12   Automatic
Enrollment    26 ARTICLE 5 VESTING    27         5.1   Vesting of Salary
Deferral, After-Tax and Rollover Contributions    27         5.2   Vesting of
Matching Contributions    27         5.3   Application of Forfeited Amounts.   
27         5.4   Forfeiture of Nonvested Matching Contributions.    28 ARTICLE
6 PARTICIPANT’S ACCOUNT    29         6.1   Separate Accounts    29         6.2
  Separate Accounting    29         6.3   Valuation of Trust    29 ARTICLE
7 INVESTMENTS    31         7.1   Investment of Participant’s Account    31

 

ii



--------------------------------------------------------------------------------

        7.2   Matching Contributions Account    31         7.3   Investment of
Rollover Account    31         7.4   Investment of Income    31         7.5  
Temporary Investments and Investment in Wyeth Common Stock    32         7.6  
Change in Investment Election for Future Contributions    32         7.7  
Change in Investment Election for Existing Account    32         7.8   Return of
Matching Contributions    32 ARTICLE 8 DISTRIBUTIONS    33         8.1  
Distribution Upon Severance From Employment    33         8.2   Partial
Distribution By Former Participants    33         8.3   Distribution After Death
   33         8.4   Designation of Beneficiary    34         8.5   Failure to
Designate a Beneficiary    34         8.6   Cash-Out    35         8.7  
Election of Wyeth Common Stock; Converting Common Stock to Cash.    35
        8.8   Time Distributions Are to Begin    35         8.9   Required
Minimum Distributions.    36         8.10   Amount of Distribution Cannot be
Ascertained or Participant or Beneficiary Cannot be Located    40         8.11  
Withholding Tax on Distributions    40         8.12   Plan to Plan Transfers   
41         8.13   Rollover of Eligible Rollover Distributions From the Plan.   
41         8.14   Qualified Hurricane Katrina Distribution (“QHKD”).    41
ARTICLE 9 WITHDRAWALS    43         9.1   Hardship Withdrawals    43         9.2
  Withdrawals of After-Tax Contributions    46         9.3   Age 59 1/2
Withdrawal    46 ARTICLE 10 LOANS    47         10.1   Loans    47 ARTICLE 11
LIMITATIONS ON ANNUAL ADDITIONS    50         11.1   Basic Limitation    50
        11.2   Treatment of Similar Plans    50         11.3   Preclusion of
Excess Annual Additions    51         11.4   Disposal of Excess Annual Additions
   51 ARTICLE 12 TOP HEAVY PLAN RULES    52         12.1   General Rule    52
        12.2   Definitions for Purposes of Article 12    52         12.3  
Requirements Applicable if Plan is Top Heavy    53 ARTICLE 13 ADMINISTRATION   
56         13.1   Savings Plan Committee    56         13.2   Power and Duties
of the Plan Administrator    56         13.3   Claims Procedure    58
        13.4   Records Management    60         13.5   Forfeited Benefits    60

 

iii



--------------------------------------------------------------------------------

ARTICLE 14 TRUST    61         14.1   Trust Fund    61         14.2  
Administrative Expenses    61 ARTICLE 15FIDUCIARY RESPONSIBILITY    62
        15.1   Conduct    62         15.2   Allocation and Delegation of
Responsibilities    62         15.3   Co-Fiduciary Responsibility    63
        15.4   Duties of Fiduciaries With Respect to Investments    63 ARTICLE
16 AMENDMENT, TERMINATION, AND MERGER    65         16.1   Right to Amend or
Terminate the Plan    65         16.2   Termination of the Plan    65
        16.3   Merger, Consolidation or Transfer    66 ARTICLE 17 NONALIENATION
OF BENEFITS EXCEPT FOR QUALIFIED DOMESTIC RELATIONS ORDERS    67 ARTICLE 18
MISCELLANEOUS PROVISIONS    69         18.1   Plan Not a Contract of Employment
   69         18.2   Governing Law    69         18.3   Records and Reports   
69         18.4   Wyeth Common Stock    69         18.5   Communications    69
ARTICLE 19 TREATMENT OF RETURNING VETERANS    70         19.1   Applicability
and Effective Date    70         19.2   Definitions    70         19.3  
Eligibility to Participate    70         19.4   No Break in Service    70
        19.5   Vesting Credit    71         19.6   Restoration of
Salary-Deferral Contributions and After-Tax Contributions.    71         19.7  
Determination of Covered Compensation    71         19.8   Restoration of
Matching Contributions    72         19.9   Application of Certain Limitations
   72         19.10   Suspension of Loan Repayments    72         19.11  
Administrative Rules and Procedures    73

 

iv



--------------------------------------------------------------------------------

ARTICLE 1 INTRODUCTION

The Wyeth Savings Plan (the “Plan”) is hereby amended and restated in its
entirety effective as of January 1, 2006. The Plan was first adopted effective
as of April 1, 1985. The Plan was last amended and restated effective January 1,
1997, to comply with the Uruguay Round Agreements Act of 1994 (“GATT”); the
Uniform Services Employment and Reemployment Rights Act of 1994 (“USERRA”); the
Small Business Job Protection Act of 1996 (“SBJPA”); the Taxpayers Relief Act of
1997 (“TRA 97”); the Internal Revenue Service Restructuring and Reform Act of
1998 (“RRA 98”); and the Community Renewal Tax Relief Act of 2000 (“CRA”)
(collectively know as “GUST”).

The rights of any person who terminated employment on or before the Effective
Date of this amendment and restatement, including his eligibility for benefits,
the amount of benefits and the form in which benefits, if any, shall be paid,
shall be determined solely under the terms of the Plan as in effect on the date
of his termination of employment, unless such person is thereafter reemployed
and again becomes a Participant.

The restated Plan contained herein shall apply to Participants, Beneficiaries of
such Participants or alternate payees, who retire, die or terminate employment
at any time on or after January 1, 2006 unless a later effective date for any
specific provision applies to such Participant, alternate payee or Beneficiary.

 

1

Article 1    Introduction



--------------------------------------------------------------------------------

ARTICLE 2 DEFINITIONS

As used in this Plan, the following terms shall have the meaning described in
this Article Two of the Plan. Additional definitions appear in the Plan.

2.1 Account

Account means the account of a Participant or Beneficiary maintained pursuant to
Article Five that consists of the following subaccounts:

 

  (a) After-Tax Contributions Account;

 

  (b) Matching Contributions Account;

 

  (c) QVEC Account;

 

  (d) Rollover Account; and

 

  (e) Salary-Deferral Account.

2.2 Affiliate

Affiliate means any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.

2.3 After-Tax Contributions

After-Tax Contributions mean the contributions made to the Plan by a Participant
pursuant to Section 4.2 of the Plan.

 

2

Article 2    Definitions



--------------------------------------------------------------------------------

2.4 After-Tax Contributions Account

After-Tax Contributions Account means the separate subaccount of a Participant’s
Account credited with After-Tax Contributions, including gains and losses
attributable thereto.

2.5 Beneficiary

Beneficiary means a person or persons designated by a Participant to whom his
Account is to be paid in the event of his death pursuant to Section 8.4 of the
Plan. The Beneficiary of a married Participant shall be his surviving Spouse,
unless such Spouse consents in writing to the designation of another
Beneficiary.

2.6 Catch-Up Contributions

Catch-Up Contributions mean Salary-Deferral Contributions made to the Plan by a
Participant that are over and above the Applicable Limit. For purposes of
determining Catch-Up Contributions, the “Applicable Limit” shall mean (a) the
statutory limit with respect to a Salary-Deferral Contributions provided in
Section 402(g) of the Code, (b) the limit on Salary-Deferral Contributions that
a Participant is permitted to make under the Plan; and (c) the actual deferral
percentage limit. Such Catch-Up Contributions shall not be taken into account
for purposes of the provisions of the Plan implementing the required limitations
of Sections 402(g) and 415 of the Code. The Plan shall not be treated as failing
to satisfy the provisions of the Plan implementing the requirements of
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as
applicable, by reason of the making of such Catch-Up Contributions. Catch-Up
Contributions shall be made in accordance with Section 414(v) of the Code and
Section 4.4 of the Plan.

2.7 Code

Code means the Internal Revenue Code of 1986, as amended from time to time.

 

3

Article 2    Definitions



--------------------------------------------------------------------------------

2.8 Committee

Committee means the Savings Plan Committee of the Company or its designee(s),
appointed pursuant to Article Thirteen of the Plan.

2.9 Company

Company means Wyeth.

2.10 Company Stock

Company Stock means the common stock of Wyeth, par value $.33-1/3 per share.

2.11 Compensation

Compensation means a Participant’s regular salary or wages for services rendered
to the Employer including overtime, sales bonuses, and commissions, the amount
of elective deferrals made pursuant to Sections 125, 132(f)(4), 402(a)(3) or
402(h)(i)(B) of the Code, if applicable, and the amount of Salary-Deferral
Contributions made by an Employer on behalf of a Participant to the Plan. The
annual Compensation of any Participant shall not exceed $200,000, as adjusted
for cost-of-living increases in accordance with Section 401(a)(17)(B) of the
Code. Annual Compensation means Compensation during the Plan Year or such other
consecutive 12-month period over which Compensation is otherwise determined
under the Plan (the “determination period”). The cost-of-living adjustment in
effect for a calendar year applies to annual Compensation for the determination
period that begins with or within such calendar year.

2.12 Continuous Service

Continuous Service means the aggregate of the period of elapsed time between the
commencement of an Employee’s employment by an Employer and his Severance From
Employment, provided that Continuous Service shall include the period following
a Severance From Employment if an Employee is reemployed by an Employer within
12 months after such

 

4

Article 2    Definitions



--------------------------------------------------------------------------------

Severance From Employment. If the Employee’s Severance From Employment occurs
while the Employee is otherwise absent from employment, the period following
such Severance From Employment shall be counted as Continuous Service only if
the Employee is reemployed by an Employer within 12 months following the
commencement of such other absence from employment.

2.13 Covered Compensation

Covered Compensation means a Participant’s Compensation excluding deferred
compensation, amounts realized from the exercise of a nonqualified stock option
or premature distribution of an incentive stock option or the lapse of
restrictions applicable to restricted stock or other property, amounts realized
from the sale, exchange or other disposition of stock acquired under a stock
option, premiums for group term life insurance, other amounts which receive
special tax treatment or any benefits derived from the Company’s Performance
Incentive Award Program or other bonus or award programs sponsored or maintained
by the Company.

2.14 Direct Rollover

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

2.15 Distributee

Distributee means a Participant or a Former Participant. In addition, the
Participant’s, or the Former Participant’s, surviving Spouse or former Spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code, are Distributees with regard to the
interest of the Spouse or former Spouse.

2.16 Eligible Retirement Plan

Eligible Retirement Plan means an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the

 

5

Article 2    Definitions



--------------------------------------------------------------------------------

Code, an annuity plan described in Section 403(a) of the Code, or a qualified
trust described in Section 401(a) of the Code that accepts the Distributee’s
Eligible Rollover Distribution. An Eligible Retirement Plan shall also mean an
annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan form this Plan. The definition of Eligible Retirement
Plan shall also apply in the case of a distribution to a surviving Spouse, or to
a Spouse or former Spouse who is the alternate payee under a qualified domestic
relation order, as defined in Section 414(p) of the Code.

2.17 Eligible Rollover Distribution

Eligible Rollover Distribution means any distribution of all or any portion of
the Plan benefit to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is:

 

  (a) One of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated Beneficiary, or for a specific period of ten
years or more;

 

  (b) Any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;

 

  (c) A hardship withdrawal as described in Section 9.1 of the Plan; or

 

  (d)

The portion of any distribution which is not includable in gross income
(determined without regard to any exclusion of net unrealized appreciation with
respect to employer securities). A portion of a distribution shall not fail to
be an Eligible Rollover Distribution merely because the portion consists of
After-Tax Contributions which are not includable in gross income provided,
however, that such portion may be transferred to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code or to a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distributions which is includable
in gross income and the portion of such distribution which is not so includable.

 

6

Article 2    Definitions



--------------------------------------------------------------------------------

2.18 Employee

Employee means any person employed by an Employer who receives Compensation from
an Employer, including Leased Employees within the meaning of Section 414(n) of
the Code and employees of all members of affiliated service groups as defined in
Section 414(m) of the Code. The term “Employee” shall exclude any individual
retained by an Employer to perform services for an Employer who is classified by
an Employer as a fee-for-service worker, temporary worker, an intern, seasonal
worker, temporary employee, a co-op student, an employee of a temporary
employment agency or independent contractor, regardless of such individual’s
status under common law, including any such individual who is or who has been
reclassified as an Employee of an Employer for any period by a government
agency, a court of competent jurisdiction or any other entity.

2.19 Employer

Employer means the Company and any Affiliate which is a United States
corporation not operating primarily in Puerto Rico.

2.20 Entry Date

Entry Date means the first day of a calendar month following the date an
Employee satisfies the eligibility requirements of the Plan.

2.21 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

2.22 Former Participant

Former Participant means a Participant who incurs a Severance From Employment
and who has not received a distribution of his entire Account from the Plan.

 

7

Article 2    Definitions



--------------------------------------------------------------------------------

2.23 Highly Compensated Employee

Highly Compensated Employee is an Employee who:

 

  (a) Was a five percent (5%) owner (as defined in Section 416(i)(1) of the Code
and applying the constructive ownership rules of Section 318 of the Code) of an
Employer at any time during the Plan Year or the preceding Plan Year, or

 

  (b) For the preceding Plan Year had Compensation in excess of $80,000 (as
adjusted by the Secretary of the Treasury pursuant to Section 415(d) of the
Code.)

For purposes of this Section 2.23 of the Plan, a former Employee shall be
treated as a Highly Compensated Employee if:

 

  (1) Such former Employee was a Highly Compensated Employee when such former
Employee incurred a Severance From Employment, or

 

  (2) Such former employee was a Highly Compensated Employee at any time after
attaining age 55.

The determination of who is a Highly Compensated Employee shall be made in
accordance with Section 414(q) of the Code and the regulations thereunder.

2.24 Hour of Service

Hour of Service with respect to any Plan Year shall include the following:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer. Such hours shall be credited to that Plan
Year in which such duties were performed.

 

  (b) Each hour for which back pay, irrespective of mitigation of damages, is
awarded or agreed to by an Employer, exclusive of hours previously credited
under subparagraph (i), immediately above. Such hours shall be credited to that
Plan Year to which such award or agreement pertains, and shall be computed and
credited in the manner prescribed in subparagraph (iii) immediately below.

 

  (c) Each hour for which an Employee is paid, or entitled to payment, directly
or indirectly (through an insurer, trust fund or otherwise) by an Employer for a
period of time during which no duties are performed (irrespective of whether he
has ceased to be an Employee) on account of vacation, holiday, illness,
incapacity, disability, layoff, jury duty or leave of absence, subject to the
following:

 

8

Article 2    Definitions



--------------------------------------------------------------------------------

  (i) Notwithstanding the foregoing, (1) no more than 501 hours shall be
credited for any such single continuous period, (ii) no such hours shall be
credited if such payment is made under a plan maintained solely for the purpose
of complying with the applicable workmen’s compensation, unemployment
compensation and disability compensation laws, and (2) no such hours shall be
credited for any payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

 

  (ii) The rules set forth in paragraphs (b) and (c) of the Department of Labor
Regulation Section 2530.200b-2 are hereby incorporated by reference.

 

  (d) Solely for purposes of determining whether a One Year Period of Severance
has occurred, each hour (not in excess of 501 hours) for which the Employee is
absent from work and during which no duties are performed due to the pregnancy
of the Employee, the birth of a child of the Employee, the placement of a child
with the Employee in connection with the adoption of such child by the Employee,
or the caring for such child for the period immediately following birth or
placement. Any such hour shall be credited to the Plan Year in which such
absence begins if, as of the date the absence begins, the Employee has completed
less than 501 hours of service; in any other case, such hours shall be credited
to the next Plan.

2.25 Income

Income means income with respect to contributions in a Participant’s Account
resulting from the investment and reinvestment of such contributions and any
increment thereof minus any distributions (and the net proceeds from the sale of
any such distributions) with respect to any such investment and increments
thereof.

2.26 Investment Fund

Investment Fund means the investment funds available to Participants under the
Plan as selected by the Plan Administrator and approved by the Wyeth Retirement
Committee from time to time and listed on Schedule A, which is attached hereto
and incorporated herein by reference.

2.27 Investment Manager

Investment Manager means an “investment manager,” as defined in Section 3(38) of
ERISA, who is appointed by the Company or the Plan Administrator to manage,
acquire, or dispose of any assets of the Trust Fund.

 

9

Article 2    Definitions



--------------------------------------------------------------------------------

2.28 Leased Employee

Leased Employee means any person (other than an Employee of the Employer) who,
pursuant to an agreement between an Employer and any other person (the “Leasing
Organization”), has performed services for an Employer (or an Employer and
related persons determined in accordance with Section 414(n) of the Code) on a
substantially full-time basis for a period of at least one-year which services
are performed under the primary direction or control of the Employer. In the
event a Leased Employee, or an individual who would have been a Leased Employee
but for the fact services were performed for an Employer for less than a one
year period, becomes eligible to participate in the Plan, all service completed
by such individual shall be taken into account for purposes of eligibility and
vesting under the Plan.

2.29 Matching Contributions

Matching Contributions mean the contributions made by an Employer to the Plan on
behalf of a Participant pursuant to Section 4. 6 of the Plan.

2.30 Matching Contributions Account

Matching Contributions Account means that separate subaccount of the
Participant’s Account credited with Matching Contributions including gains and
losses attributable thereto.

2.31 Maternity/Paternity Leave

Military/Paternity Leave means an absence from service with an Employer by
reason of (a) the pregnancy of the Participant, (b) the birth of the child of a
Participant, (c) the placement of a child with the Participant in connection
with the adoption of such child by the Participant, or (d) the caring of such
child for the period immediately following such birth or placement.

 

10

Article 2    Definitions



--------------------------------------------------------------------------------

2.32 Military Leave

Military Leave means an absence from service with an Employer by reason of
service in the military as defined under the Uniformed Services Employment and
Reemployment Act of 1994, as amended (“USERRA”).

2.33 Non-Highly Compensated Employee

Non-Highly Compensated Employee means an Employee who is not a Highly
Compensated Employee.

2.34 Normal Retirement Date

Normal Retirement Date means the first day of the calendar month coincident with
or immediately following the Participant’s 65th birthday.

2.35 One-Year Period of Severance

One-Year Period of Severance means a 12 consecutive month period beginning on
the date the Employee has a Severance From Employment and ending on the first
anniversary of such date. In the event of a Participant who is on
Maternity/Paternity Leave and such Participant is absent from service beyond the
first anniversary of the first date of such absence, the Severance From
Employment date for such Participant is the second anniversary of the first date
of such absence. The period between the first and second anniversaries of the
first date of absence from work is neither a period of service nor a Period of
Severance. If such Participant is not reemployed between the first and second
anniversaries of the first date of absence, a One Year Period of Severance shall
occur. In the case of a part time Employee, a One Year Period of Severance shall
be the Plan Year or other applicable computation period during which the
Participant has not completed more than 500 Hours of Service.

 

11

Article 2    Definitions



--------------------------------------------------------------------------------

2.36 Participant

Participant means an Employee who has met the eligibility requirements of
Article 3 of the Plan.

2.37 Plan

Plan means the Wyeth Savings Plan, as amended from time to time.

2.38 Plan Administrator

Plan Administrator means the Committee or its successor or designee, as
applicable.

2.39 Plan Year

Plan Year means the calendar year.

2.40 QVEC Account

QVEC Account means that separate subaccount of the Participant’s Account that
was credited with qualified non-elective contributions gains and losses
attributable thereto.

2.41 Recordkeeper

Recordkeeper means the entity or entities selected by the Plan Administrator to
maintain records of the Plan and perform such ministerial and nondiscretionary
Plan administration functions as determined by the Plan Administrator.

2.42 Rollover Account

Rollover Account means the separate subaccount of a Participant’s Account which
is credited with Rollover Contributions including gains and losses attributable
thereto.

2.43 Rollover Contributions

Rollover Contributions mean the contributions made to the Plan by a Participant
pursuant to Section 4.11 of the Plan.

 

12

Article 2    Definitions



--------------------------------------------------------------------------------

2.44 Salary-Deferral Account

Salary-Deferral Account means the separate subaccount of a Participant’s Account
which is credited with Salary-Deferral Contributions, and Catch-Up
Contributions, including gains and losses attributable thereto.

2.45 Salary-Deferral Contributions

Salary-Deferral Contributions mean the contributions made to the Plan by a
Participant pursuant to Section 4.1(a) of the Plan.

2.46 Severance From Employment

Severance From Employment means the earliest of the following dates:
(a) resignation, (b) discharge, (c) death or (d) retirement. A Severance From
Employment shall also occur if an Employee remains continually absent from work
(for any reason other than resignation, discharge, retirement or death) on the
first anniversary of the first day of absence (except in the case of Military
Leave).

2.47 Spouse

Spouse means a person of the opposite sex of an Employee who is recognized as
the lawful husband or the lawful wife of the Employee under the laws of the
Employee’s state of residence.

2.48 Temporary Employee

Temporary Employee means an Employee who is hired by an Employer for a
particular assignment or for a specified period of time.

2.49 Trust

Trust means the trust established under Article Fourteen of the Plan which Trust
shall form a part of the Plan.

 

13

Article 2    Definitions



--------------------------------------------------------------------------------

2.50 Trust Fund

Trust Fund means the assets of the Trust which shall include investments of the
Participants’ Accounts.

2.51 Trustee

Trustee means the trustee designated in accordance with the provisions of the
Trust.

2.52 Valuation Date

Valuation Date means the date on which the Accounts under the Plan are valued
pursuant to Section 6.3 of the Plan.

2.53 Wyeth Common Stock Fund

Wyeth Common Stock Fund means the Investment Fund offered under the Plan that
invests primarily in Company Stock, which may also hold be invested in
short-term investments to provide liquidity.

2.54 Words and Headings

As used herein, the masculine gender shall be deemed to refer to the feminine
and the singular person shall be deemed to refer to the plural, wherever
appropriate. The subject headings and subheadings in the Plan are inserted for
convenience and reference only, and in the event of any conflict between the
text of any provision of the Plan and the heading thereof, the text shall
control.

 

14

Article 2    Definitions



--------------------------------------------------------------------------------

ARTICLE 3 PARTICIPATION

3.1 Date of Participation

 

  (a) Any Employee who was a Participant in the Plan on December 31, 2005 shall
continue to be a Participant on and after January 1, 2006.

 

  (b) Subject to the provisions of Section 3.2 of the Plan, an Employee employed
by an Employer on or after January 1, 2006, is eligible to participate in the
Plan if he is:

 

  (i) Employed in the United States by an Employer or, a citizen of the United
States employed outside of the United States (except Employees of a division or
subsidiary of the Company operating primarily in Puerto Rico), and would be
eligible to participate in the Wyeth Retirement Plan - United States upon his
completion of one Year of Eligibility Service (as defined in the Wyeth
Retirement Plan); and

 

  (ii) Age 21 or older.

An Employee who satisfies the above requirement shall become a Participant in
the Plan as of the Entry Date that follows the later of his date of hire or
attainment of age 21.

3.2 Excluded Employees

The following classes of Employees shall not be eligible to participate in the
Plan:

 

  (a) An individual who is a Leased Employee of an Employer shall not be
eligible to participate in the Plan; and

 

  (b) Employees represented by a collective bargaining unit unless the
collective bargaining agreement expressly provides for participation in the
Plan.

3.3 Reemployment

A Former Participant who is reemployed by an Employer and is not in an excluded
class of Employees described in Section 3.2 of the Plan, shall become a
Participant in the Plan on the date he is reemployed and shall be eligible to
make contributions to the Plan as of such date. Upon reemployment, such a Former
Participant shall be credited with his Continuous Service that he had under the
Plan at the time of his prior termination from employment.

 

15

Article 3    Participation



--------------------------------------------------------------------------------

An Employee who incurs a Severance From Employment before becoming a Participant
in the Plan, and is reemployed by an Employer, shall become a Participant in the
Plan upon satisfying the eligibility requirements of Section 3.1 of the Plan.

The automatic enrollment provisions of Section 4.12 of the Plan shall apply to
an Employee, including a Former Participant, who is reemployed by an Employer on
or after January 1, 2007.

3.4 Collective Bargaining Agreements, Etc.

If a Participant becomes covered by a collective bargaining agreement or is
otherwise transferred to a position with an Employer that makes him ineligible
to participate in the Plan, his participation in the Plan shall cease but he
shall not be considered to have terminated employment. If such Employee
subsequently ceases to be covered by a collective bargaining agreement or is
otherwise transferred to a position that makes him eligible to participate in
the Plan, he shall be immediately eligible to participate in the Plan.
Notwithstanding the foregoing, an Employee who becomes covered by a collective
bargaining agreement that makes him ineligible to participate in the Plan shall
be eligible to take a hardship withdrawal or a loan from the Plan pursuant to
Section 9.1 and Article Ten of the Plan, respectively.

 

16

Article 3    Participation



--------------------------------------------------------------------------------

ARTICLE 4 CONTRIBUTIONS

4.1 Salary-Deferral Contributions

 

  (a) Each Participant may authorize his Employer, in the manner prescribed by
the Plan Administrator, to contribute to the Trust on his behalf a
Salary-Deferral Contribution with respect to each Plan Year which shall be
allocated to his Salary-Deferral Account. A Participant may elect to have his
before-tax Covered Compensation reduced by a whole percentage from 1% to 16%
(effective as of January 1, 2007, 1% to 50%) and allocated to his
Salary-Deferral Account. Such Salary-Deferral Contributions shall be remitted to
the Plan by the Participant’s Employer as soon as such contributions can
reasonably be segregated from the Employer’s general assets after the date on
which he could have received such amounts in cash.

 

  (b) Before a contribution is made as a Salary-Deferral Contribution to the
Plan, the Plan Administrator may, in its discretion, decide that if the Average
Actual Deferral Percentage Test set forth in Section 4.9 of the Plan may not be
met, a portion or all of such contribution for a Highly Compensated Employee
that would otherwise have been allocated as a Salary-Deferral Contribution shall
in lieu thereof be allocated to an After-Tax Contributions Account in accordance
with a formula determined by the Plan Administrator.

4.2 After-Tax Contributions

A Participant may elect to reduce his after-tax Covered Compensation, in the
manner prescribed by the Plan Administrator, by a stated whole percentage from
1% to 16% (effective January 1, 2007, 1% to 50%) and allocate such amount to his
After-Tax Contributions Account.

4.3 Total Amount of Contributions

Notwithstanding Sections 4.1 and 4.2 of the Plan, the combination of
Salary-Deferral Contributions and After-Tax Contributions for any Participant
shall not be less than 1% nor exceed 16% (effective January 1, 2007, 50%) of the
Participant’s Covered Compensation for the Plan Year.

 

17

Article 3    Contributions



--------------------------------------------------------------------------------

4.4 Catch-Up Contributions

Participants who are eligible to make Salary-Deferral Contributions under this
Plan and who have attained age 50 before the close of the Plan Year shall be
eligible to make Catch-Up Contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such Catch-Up Contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
in implementing the requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
Catch-Up Contributions.

4.5 Maximum Amount of Salary-Deferral Contributions

The maximum amount of Covered Compensation that a Participant is permitted to
defer to the Plan and any qualified plan maintained by an Employer during any
Plan Year shall not exceed the dollar limit under Section 402(g) of the Code in
effect for such Plan Year, except to the extent permitted under Section 4.4 of
the Plan and Section 414(v) of the Code. The dollar limit shall be adjusted by
the Secretary of Treasury pursuant to Section 402(g)(5) of the Code.

 

  (a) If a Participant’s Salary-Deferral Contributions reach the maximum limit
described in preceding paragraph, the amount of his Covered Compensation that
would have been allocated to his Salary-Deferral Account shall be allocated to
his After-Tax Contributions Account.

 

  (b) To the extent a Participant’s Salary-Deferral Contributions exceed the
dollar limit under Section 402(g) of the Code (“Excess Salary-Deferral
Contributions”) and are not reallocated to his After-Tax Contributions Account
as described in Section 4.5(a) of the Plan, such Excess Salary-Deferral
Contributions, plus any Income and minus any loss allocable thereto, shall be
distributed to the Participant no later than April 15.

 

  (c) For the 2006 and 2007 Plan Years, Excess Salary-Deferral Contributions
shall be adjusted for any Income or loss between the end of the Plan Year and
the date of distribution (the “GAP Period”). The Income or loss allocable to
excess deferrals during the GAP Period is the sum of:

 

18

Article 4    Contributions



--------------------------------------------------------------------------------

  (i) The Income or loss allocable to the Participant’s Salary-Deferral Account
for the taxable year multiplied by a fraction, the numerator of which is such
Participant’s Excess Salary-Deferral Contributions for the year and the
denominator is the Participant’s Account balance attributable to Salary-Deferral
Contributions without regard to any Income or loss occurring during such taxable
year; and

 

  (ii) 10 percent of the amount determined under (i) multiplied by the number of
whole calendar months between the end of the Participant’s taxable year and the
date of distribution, counting the month of distribution if distribution occurs
after the 15th of such month.

Excess Salary-Deferral Contributions shall be treated as Annual Additions unless
such amounts are distributed to the Participant no later than April 15 of the
year following the year in which such Excess Salary Deferral Contributions are
contributed.

4.6 Matching Contributions

An Employer shall contribute to a Participant’s Matching Contributions Account,
a Matching Contribution in an amount equal to 50% of up to the first six percent
(6%) of Covered Compensation that the Participant elects to either defer as a
Salary-Deferral Contribution or make as an After-Tax Contribution to the Plan in
a Plan Year. Such Matching Contribution shall be contributed to the Plan in
accordance with the Participant’s regularly scheduled payroll period.

4.7 Matching Contributions to be made from Earnings and Profits

Matching Contributions shall only be made out of current income or accumulated
retained earnings. Each Employer shall make Matching Contributions only with
respect to its own Employees, provided, however, that if an Employer is
prevented from making all or part of the Matching Contribution for any Plan Year
by reason of insufficient accumulated retained earnings as of the close of such
Plan Year, then a contribution equal to the amount which it is prevented from
making for such year may be made by the Company if it is not prevented from
contributing for such year. The foregoing proviso shall be interpreted in
accordance with Section 404(a)(3)(B) of the Code, unless otherwise determined by
the Company.

 

19

Article 4    Contributions



--------------------------------------------------------------------------------

4.8 Changes and Suspensions of Salary-Deferral and After-Tax Contributions

A Participant, in accordance with the procedures prescribed by the Plan
Administrator, may change the rate of, or suspend his, Salary-Deferral
Contributions (including Catch-Up Contributions) and After-Tax Contributions
once each calendar month. Such change, or suspension, shall be effective on the
first pay day of the following month.

4.9 Limitation on Salary-Deferral Contributions

 

  (a) Actual Deferral Percentage Test. An Employer shall not permit a
Participant to defer an amount of Covered Compensation that would cause the Plan
to not satisfy at least one of the following tests in any Plan Year:

 

  (i) The Actual Deferral Percentage for a Plan Year for the group of Highly
Compensated Employees shall not exceed the current year’s Actual Deferral
Percentage for all other eligible Employees who are Non-Highly Compensated
Employees for the current Plan Year multiplied by 1.25; or

 

  (ii) The Actual Deferral Percentage for a Plan Year for the group of Highly
Compensated Employees shall not exceed the current year’s Actual Deferral
Percentage for all other eligible Employees who are Non-Highly Compensated
Employees for the current Plan Year multiplied by 2.0, provided that the Actual
Deferral Percentage for the group of Highly Compensated Employees does not
exceed the Actual Deferral Percentage of all other eligible Employees who are
Non-Highly Compensated Employees for the current Plan Year by more than two
(2) percentage points.

In applying the foregoing limitations, an Employee is a Highly Compensated
Employee for a particular Plan Year if he meets the definition of a Highly
Compensated Employee in effect for that Plan Year. Similarly, an Employee is a
Non-Highly Compensated Employee for a particular Plan Year if he does not meet
the definition of a Highly Compensated Employee in effect for that Plan Year.
The Actual Deferral Percentage for a specified group of Employees for an
applicable Plan Year shall be the average of ratios (calculated separately for
each Employee in such group) of (1) the amount of Salary-Deferral Contributions
actually paid over to the Trust on behalf of each such Employee for such Plan
Year, to (2) the Employee’s Compensation for that portion of the applicable Plan
Year during which the Employee was eligible to participate. In computing the
Actual Deferral Percentage, Salary-Deferral Contributions shall not include any
amounts properly returned to (3) the Participant as excess Annual Additions
under Article Eleven of the Plan; or (4) a Non-Highly Compensated Employee as
Excess Salary-Deferral

 

20

Article 4    Contributions



--------------------------------------------------------------------------------

Contributions under Section 4.5 of the Plan. The Actual Deferral Percentage for
a Participant who makes no Salary-Deferral Contributions during a Plan Year
shall be 0%. Contributions taken into account for purposes of determining the
Actual Deferral Percentage test must be made before the last day of the
twelve-month period immediately following the Plan Year to which the
contributions relate. In the event Salary-Deferral Contributions are used to
satisfy the Average Contribution Percentage test under Section 4.10 of the Plan,
the Actual Deferral Percentage test must be satisfied both with and without
inclusion of the Salary-Deferral Contributions used in the Average Contribution
Percentage test.

The Actual Deferral Percentage for any Employee who is a Highly Compensated
Employee for the Plan Year and who has Salary-Deferral Contributions allocated
to his account under two or more plans of an Employer, shall be determined as if
all such contributions were made under a single plan. If the above plans have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single arrangement.

In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with this Plan, then this
Section 4.9 of the Plan shall be applied by determining the Actual Deferral
Percentages of Participants as if all such plans were a single plan. Plans may
be aggregated to satisfy Section 401(k) of the Code only if they have the same
plan year and use the same Actual Deferral Percentage testing method.

An Employer shall maintain records sufficient to demonstrate satisfaction of the
Actual Deferral Percentage test. The determination and treatment of the Actual
Deferral Percentage amounts of any Participant shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.

 

  (b)

Excess Contributions. Notwithstanding the foregoing paragraph, with respect to
any Plan Year in which Salary-Deferral Contributions on behalf of Highly
Compensated Employees exceed the applicable limit, the Plan Administrator shall
reduce the amount of the Excess Contributions made on behalf of the Highly
Compensated Employees (determined by reducing such contributions in order of
actual deferral percentages beginning with the highest), and shall distribute
any Excess Contributions which exist after such reduction, as adjusted by the
Income or loss allocable to such Excess Contributions, to the affected Highly
Compensated Employees no later than March 15 of the year following the Plan Year
in which any such Excess Contributions arose, but in no event shall such amounts
be distributed later than the end of the Plan Year following the Plan Year for
which such Excess Contributions were allocated. Excess Contributions are
allocated to the Highly Compensated Employees with the largest amount of
Salary-Deferral Contributions taken into account in calculating the Actual
Deferral Percentage test for the year in which the excess arose, beginning with
the Highly Compensated Employee with the largest amount of Salary-Deferral
Contributions and continuing in descending order

 

21

Article 4    Contributions



--------------------------------------------------------------------------------

until all Excess Contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined after distribution of any
Excess Contributions.

For purposes of this Section 4.9(b) of the Plan, “Excess Contributions” shall
mean, with respect to any Plan Year, the aggregate amount of Employer
contributions actually taken into account in computing the Actual Deferral
Percentage of the Highly Compensated Employees over the maximum amount of such
contributions permitted by the Actual Deferral Percentage test. The Income or
loss allocable to the Excess Contributions shall be the amount determined by
multiplying the Income or loss allocable to the Participant’s accounts
containing the Excess Contributions for the Plan Year by a fraction, the
numerator of which is the Excess Contributions on behalf of the Participant for
the Plan Year and the denominator of which is the Participant’s account balance
in his accounts containing the Excess Contributions as of the Valuation Date of
the Plan Year in which the Excess Contribution is made without regard to any
gain or loss allocable to such total amount for the Plan Year.

For the 2006 and 2007 Plan Years, Excess Contributions shall be adjusted for any
Income or loss during the GAP Period as defined in Section 4.5 of the Plan. The
Income or loss allocable to Excess Contributions during the GAP Period is the
sum of: (i) the Income or loss allocable to the Participant’s Salary-Deferral
Contribution Account for the Plan Year multiplied by a fraction, the numerator
of which is such Participant’s Excess Contributions for the year and the
denominator is the Participant’s account balance attributable to Salary-Deferral
Contributions as of the beginning of the Plan Year and Salary-Deferral
Contributions made during the Plan Year; and (ii) 10 percent of the amount
determined under (i) multiplied by the number of whole calendar months between
the end of the Plan Year and the date of distribution, counting the month of
distribution if distribution occurs after the 15th of such month.

4.10 Limitation on After-Tax Contributions and Matching Contributions

 

  (a) Actual Contribution Percentage Test. An Employer shall not make Matching
Contributions to the Plan which would cause the Plan not to satisfy at least one
of the following tests in any Plan Year:

 

  (i) The Average Contribution Percentage for a Plan Year for the group of
Highly Compensated Employees shall not exceed the current year’s Average
Contribution Percentage for all other eligible Employees who are Non-Highly
Compensated Employees in the current Plan Year multiplied by 1.25; or

 

  (ii)

The Average Contribution Percentage for a Plan Year for the group of Highly
Compensated Employees shall not exceed the current year’s Average Contribution
Percentage for all other eligible Employees who are Non-Highly Compensated
Employees in the current Plan Year multiplied by 2.0, provided that the Average
Contribution Percentage for the group of

 

22

Article 4    Contributions



--------------------------------------------------------------------------------

 

Highly Compensated Employees does not exceed the Average Contribution Percentage
for all other eligible Employees who are Non-Highly Compensated Employees in the
current Plan Year by more than two (2) percentage points.

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Non-Highly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year. For purposes of this Section 4.10 of the
Plan, the Average Contribution Percentage for a specified group of Employees
shall be the average of the ratios (calculated separately for each Employee in
the group) of (i) the matching contributions under the Plan on behalf of the
Employee for the applicable Plan Year, to (ii) the Employee’s Compensation for
that portion of the applicable Plan Year during which the Employee was eligible
to participate. For purposes of this Section 4.10 of the plan, the Contribution
Percentage for any Participant who makes no After-Tax Contributions or does not
receive a Matching Contribution shall be 0%. For purposes of determining
Contribution Percentages, Salary-Deferral Contributions are considered to have
been made in the Plan Year in which contributed to the Trust.

Contributions shall be considered made for a Plan Year if made no later than the
end of the twelve-month period beginning on the day after the close of the Plan
Year. In computing Contribution Percentages, the Plan Administrator may include
Excess Salary-Deferral Contributions, except for Excess Salary-Deferral
Contributions which are properly distributed as excess Annual Additions.

In computing Contribution Percentages, the Plan Administrator shall not include
Matching Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which the Matching Contributions
relate are Excess Salary-Deferral Contributions, Excess Contributions or Excess
Aggregate Contributions.

In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with this Plan, then this
Section 4.10 of the Plan shall be applied by determining the Contribution
Percentages of Participants as if all such plans were a single plan. Plans may
be aggregated in order to satisfy Section 401(m) of the Code only if they have
the same Plan Year and use the same Average Contribution Percentage testing
method.

In the event that the Actual Contribution Percentage for Highly Compensated
Employees exceeds the percentage permitted above, the excess aggregate Matching
Contributions and After-Tax Contributions, if any, attributable to each Highly
Compensated Employee shall be determined above. The portion of the excess which
consists of After-Tax Contributions (together with the Income, or

 

23

Article 4    Contributions



--------------------------------------------------------------------------------

less the loss, allocable to such contributions) shall be distributed first. The
Employee shall forfeit all or a sufficient portion of such amount as consists of
Matching Contributions (together with the Income, or less the loss, allocable to
such contributions). The Plan Administrator shall direct the Trustee to
distribute not later than the next following March 15 to the Employee such
designated amount (together with any Income, or reduced by any loss, allocable
to it). The Income or loss allocable to the Employee’s forfeited Matching
Contributions or his designated amount of After-Tax Contributions shall be
determined by multiplying the Income or loss allocable for the Plan Year to the
Employee’s total Matching Contributions (or his Additional After-Tax
Contributions) for the Plan Year and the denominator of which is the sum of the
Participant’s account balances attributable to Matching Contributions (or
After-Tax Contributions) on the last day of the Plan Year.

 

  (b) Excess Aggregate Contributions. “Excess Aggregate Contributions” shall
mean, with respect to any Plan Year, the excess of the aggregate amount taken
into account in computing the numerator of the Contribution Percentage actually
made on behalf of Highly Compensated Employees for such Plan Year, over the
maximum aggregate amount permitted by the Average Contribution Percentage test
(determined by reducing contributions made on behalf of Highly Compensated
Employees in order of their Contribution Percentages beginning with the highest
of such percentages). The determination of Excess Aggregate Contributions shall
be made pursuant to this Section 4.10 of the Plan. The Excess Aggregate
Contributions to be distributed to a Participant shall be adjusted by the Income
or loss allocable to such Excess Aggregate Contribution. The Income or loss
allocable to the Excess Aggregate Contributions shall be the amount determined
by multiplying the Income or loss allocable to the Participant’s Account
containing the excess amounts for the Plan Year by a fraction, the numerator of
which is the Excess Aggregate Contributions on behalf of the Participant for the
Plan Year and the denominator of which is the Participant’s account balance in
the accounts containing the excess amounts as of the last Valuation Date of the
Plan Year in which the Excess Aggregate Contribution is made without regard to
any gain or loss allocable to such total amount.

For the 2006 and 2007 Plan Years, Excess Aggregate Contributions shall be
adjusted for any Income or loss during the GAP Period as defined in Section 4.5
of the Plan. The Income or loss allocable to Excess Aggregate Contributions
during the GAP Period is the sum of: (1) the Income or loss allocable to the
Participant’s After-Tax Contributions Account and Matching Contributions
Account, and if applicable, Salary-Deferral Contributions Account for the Plan
Year (provided such accounts are not used in the ADP test) multiplied by a
fraction, the numerator of which is such Participant’s Excess Aggregate
Contributions for the year and the denominator is the Participant’s account
balance(s) attributable to the Excess Aggregate Contribution amounts without
regard to any Income or loss occurring during such Plan Year; and (2) 10 percent
of the amount determined under (1) multiplied by the number of whole calendar
months between the end of the Plan Year and the date of distribution, counting
the month of distribution if distribution occurs after the 15th of such month.

 

24

Article 4    Contributions



--------------------------------------------------------------------------------

4.11 Rollover Contributions From Other Qualified Plans

A Participant, with the approval of the Plan Administrator (or its delegate) and
upon a determination by the Plan Administrator that a distributing plan is an
Eligible Retirement Plan, may make, and that Plan shall accept, a Rollover
Contribution on the Participant’s behalf. The Rollover Contributions shall be
subject to all of the terms and conditions of the Plan after it is rolled over,
and shall be fully vested at all times. The Rollover Contribution shall be
deposited in the Participant’s Rollover Account and invested in accordance with
the Participant’s investment elections in effect at the time of the Rollover
Contribution. The Plan Administrator (or its delegate) may require a Participant
to furnish such evidence as the Plan Administrator may deem necessary or
appropriate.

For purposes of this Section 4.11 of the Plan, a Rollover Contribution means an
Eligible Rollover Distribution within the meaning of Section 402(c)(4) of the
Code; and

 

  (a) A contribution by a Participant of a distribution received from a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code, including After-Tax Contributions, provided the Participant makes the
contribution within 60 days of his receipt of a distribution which satisfied the
requirements of Section 402(c)(1) of the Code; or

 

  (b) A direct transfer of the Participant’s interest from the trustee of a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code, including after tax contributions.

The Plan Administrator shall accept distributions made from any defined benefit
pension plan maintained by the Company which is qualified under Section 401(a)
of the Code provided, however, if the distribution is payable to the
Participant, the Rollover Contribution must be received by the Plan no later
than the 60th day after the distribution was payable to the Participant.

 

25

Article 4    Contributions



--------------------------------------------------------------------------------

4.12 Automatic Enrollment

 

  (a) This Section 4.12 of the Plan shall apply to Employees who become
Participants in the Plan on or after January 1, 2007 and Employees (including
Former Participants) who are reemployed by an Employer on or after January 1,
2007.

 

  (b) Each Participant who does not affirmatively elect to, or not to, make
Salary-Deferral Contributions or After-tax Contributions to the Plan shall
automatically have his before-tax Covered Compensation reduced by 3% and have
such amount contributed to the Plan as Salary-Deferral Contributions beginning
with the first day of the first administratively practicable payroll period
following the date the employee becomes a Participant.

 

  (c) Each year thereafter, such Participant shall be deemed to have elected to
increase his Salary-Deferral Contribution election by one percent (1%) per year
until his Salary-Deferral Contribution level is six percent (6%) of his Covered
Compensation.

 

  (d) Absent a direction by the Participant pursuant to Article Seven of the
Plan, Salary-Deferral Contributions made pursuant to this Section 4.12 of the
Plan shall be invested in a default Investment Fund designated by the Plan
Administrator from time to time.

 

  (e) This Section 4.12 of the Plan shall cease to apply to a Participant who
makes election to increase or decrease the amount of, or cease making,
Salary-Deferral Contributions to the Plan.

 

26

Article 4    Contributions



--------------------------------------------------------------------------------

ARTICLE 5 VESTING

5.1 Vesting of Salary Deferral, After-Tax and Rollover Contributions

A Participant shall be fully vested at all times in the portion of his Account
attributable to his Salary-Deferral Account, After-Tax Contributions Account and
Rollover Account.

5.2 Vesting of Matching Contributions

A Participant shall be vested in the portion of his Account attributable to his
Matching Contributions Account in accordance with the following schedule:

 

Years of Continuous Service

  

Vesting Percentage

After 1 Year    0% After 2 Years    25% After 3 Years    50% After 4 Years   
75% After 5 Years    100%

Notwithstanding the foregoing, a Participant shall be fully vested in his
Matching Contributions Account upon the first to occur of:

 

  (a) The attainment of Normal Retirement Date;

 

  (b) The Participant’s death; or

 

  (c) Upon termination of the Plan or complete cessation of contributions to the
Plan, or to the extent that the Participant is affected, a partial termination
of the Plan.

5.3 Application of Forfeited Amounts

Amounts forfeited by a Participant shall be applied against the amount of
Matching Contributions to be made by the Participant’s Employer for that Plan
Year in accordance with rules established by the Plan Administrator.

 

27

Article 5    Vesting



--------------------------------------------------------------------------------

5.4 Forfeiture of Nonvested Matching Contributions

The nonvested portion of a Participant’s Account shall be forfeited upon
distribution of his Account in a lump-sum payment. Such nonvested portion shall
be restored only if the Participant is reemployed prior to incurring five
consecutive One-Year Periods of Severance.

Notwithstanding the foregoing, a Participant shall not incur a One-Year Period
of Severance with respect to any period during which he is on a leave of absence
under the federal Family and Medical Leave Act, Maternity/Paternity Leave or
Military Leave.

 

28

Article 5    Vesting



--------------------------------------------------------------------------------

ARTICLE 6 PARTICIPANT’S ACCOUNT

6.1 Separate Accounts

The Trustee shall maintain separate accounts for each Participant and Former
Participant in the Trust. Each Participant’s or Former Participant’s Account
shall be divided into separate subaccounts: the Salary-Deferral Account, QVEC
Account, the After-Tax Contributions Account and the Matching Contributions
Account and the Rollover Account.

6.2 Separate Accounting

The amounts in a Participant’s Salary-Deferral Account, QVEC Account, After-Tax
Contributions Account, Matching Contributions Account and Rollover Account shall
at all times be separately accounted for by adjusting such accounts for
withdrawals, distributions and contributions. Withdrawals, distributions,
forfeitures (from Matching Contributions Accounts), and other credits or charges
shall be separately allocated among Salary-Deferral Accounts, After-Tax
Contributions Accounts, Matching Contributions Accounts, and Rollover Accounts
on a reasonable and consistent basis.

6.3 Valuation of Trust

The assets of the Participants’ Accounts shall be held by the Trustee in the
Trust. The assets of the Trust Fund shall be valued by the Trustee at the close
of each business day. In making such valuation, the Trustee shall take into
account earnings or losses of the Trust Fund net of reasonable expenses and
capital appreciation or depreciation in such assets whether or not realized. The
method of valuation shall be determined by the Trustee, and shall be followed
with reasonable consistency from period to period. The amount credited to the
Accounts of all Participants shall be adjusted as of each Valuation Date so as
to be equal to the value of such

 

29

Article 6    Participant’s Account



--------------------------------------------------------------------------------

assets on such date. The settlement of the Accounts of a Participant shall be
based upon the amount credited to his Accounts (pursuant to Article Seven of the
Plan) as of the most recent valuation completed prior to issuance of payments
provided the Participant submits all documentation required to make settlement
in the form, time and manner prescribed by the Plan Administrator. In making the
adjustments, the Participants’ Accounts shall be reduced by any payments made
from the Participants’ Accounts and increased by any contributions made since
the last adjustment.

 

30

Article 6    Participant’s Account



--------------------------------------------------------------------------------

ARTICLE 7 INVESTMENTS

7.1 Investment of Participant’s Account

Salary-Deferral Contributions shall be paid to the Trustee and allocated to the
Participant’s Salary-Deferral Account. After-Tax Contributions shall be paid to
the Trustee and allocated to the Participant’s After-Tax Contributions Account.
A Participant may elect to have amounts credited to his Salary-Deferral Account,
After-Tax Contributions Account, Matching Contributions Account and Rollover
Account invested in the Investment Funds in whole percentages, in such a manner
that the combination of the percentage for each Investment Fund equals 100%. A
Participant shall not be required to invest each type of contribution in the
same Investment Funds.

7.2 Matching Contributions Account

Matching Contributions shall be made by an Employer in the form of cash, which
shall be allocated to the Participant’s Matching Contributions Account and
invested in the Investment Funds as directed by the Participant.

7.3 Investment of Rollover Account

Rollover Contributions made to the Plan by a Participant in accordance with
Section 4.11 of the Plan, shall be allocated to the Participant’s Rollover
Account and invested in the Investment Funds as directed by the Participant.

7.4 Investment of Income

Income received from investments in the Investment Funds in the Account of a
Participant shall be reinvested in the Investment Fund from which it is derived.

 

31

Article 7    Investments and Other Provisions Affecting Contributions



--------------------------------------------------------------------------------

7.5 Temporary Investments and Investment in Wyeth Common Stock

The assets of the Trust Fund may be invested in the Wyeth Common Stock Fund,
without regard to the percentage of the total fair market value of the Trust
Fund or any Participant’s Account which the Wyeth Common Stock Fund comprises.
Pending investment or reinvestment or pending payments or distribution, all or
part of the Trust Fund may be invested temporarily in accounts with financial
institutions or short-term financial instruments.

7.6 Change in Investment Election for Future Contributions

A Participant may change his investment election for his future Salary-Deferral
Contributions, After-Tax Contributions and Rollover Contributions by contacting
the Trustee/Recordkeeper on any business day. The Plan Administrator may issue
rules for such changes in investment elections including rules with respect to
the time, manner and form in which such changes are made.

7.7 Change in Investment Election for Existing Account

A Participant or Former Participant may transfer all or a portion of his Account
in any of the Investment Funds to another Investment Fund available under the
Plan by contacting the Trustee/Recordkeeper on any business day. Such a transfer
shall be subject to any transfer restrictions imposed by the Investment Fund’s
management as set forth in a prospectus with respect to that Investment Fund.
The Plan Administrator may issue rules for such changes in investment elections,
including rules with respect to the time, manner and form in which such changes
are made.

7.8 Return of Matching Contributions

In the event a Matching Contribution (a) is made under a mistake of fact, or
(b) is conditioned upon deduction of the contribution under Section 404 of the
Code and such deduction is disallowed, or (c) is conditioned upon qualification
of the Plan under Section 401(a) of the Code and the Plan does not so qualify,
such contribution may be returned to the Employer within ninety days after the
payment of the contribution, the disallowance of the deduction, or the date of
denial of the Plan qualification, whichever is applicable.

 

32

Article 7    Investments and Other Provisions Affecting Contributions



--------------------------------------------------------------------------------

ARTICLE 8 DISTRIBUTIONS

8.1 Distribution Upon Severance From Employment

Upon incurring a Severance From Employment, if the value of a Participant’s
vested Account exceeds $1,000, his Account shall not distributed without his
consent before his Normal Retirement Date. If a Participant incurs a Severance
From Employment on or after his Normal Retirement Date, the Participant’s
Accounts shall be distributed to him in a lump-sum payment in cash, unless he
elects, pursuant to Section 8.7 of the Plan, to receive the portion of his
Account invested in the Wyeth Common Stock Fund, if any, in Wyeth Common Stock.

8.2 Partial Distribution By Former Participants

A Former Participant may elect to take a partial distribution from his Account,
for any reason, if the following requirements are satisfied:

  (a) Each partial distribution shall be made pursuant to instructions sent by
the Participant to the Trustee/Recordkeeper in accordance with procedures
prescribed by the Plan Administrator;

 

  (b) A Participant may make such a partial distribution at any time, provided,
however, that the minimum amount of each withdrawal must be at least $1,000;

 

  (c) Each partial distribution shall be made from the Investment Funds in the
Participant’s Account as specified by the Participant in instructions provided
as described in subsection (a) above. If a Participant fails to provide such
instructions, the partial distribution shall be charged proportionately to such
Participant’s Investment Funds in his Account as of the most recent Valuation
Date; and

 

  (d) All partial distributions from a Participant’s Account shall be made in
cash or Wyeth common stock, if applicable, as elected by the Participant in
instructions provided in accordance with subsection (a) above. If no such
election is made, all such partial distribution shall be made in cash.

8.3 Distribution After Death

After the death of a Participant, the Trustee, pursuant to directions from the
Plan Administrator, shall make a lump-sum payment of the entire value of the
deceased Participant’s

 

33

Article 8    Distributions



--------------------------------------------------------------------------------

Account to the Participant’s surviving Spouse or other designated Beneficiary.
The benefit payable under this Section 8.3 of the Plan shall be distributed to
the Participant’s designated Beneficiary no later than one year after the
Participant’s death, but if the designated Beneficiary is the Participant’s
surviving Spouse, his Account shall be distributed no later than the date on
which the Participant would have attained age 70 1/2 if he had lived. If the
Participant has no designated Beneficiary or surviving Spouse, the Participant’s
Account shall be distributed within five years after the Participant’s death as
provided in Section 8.5 of the Plan.

8.4 Designation of Beneficiary

A Participant shall designate a Beneficiary or Beneficiaries to receive his
Account in the event of his death. If the Participant is married at the time of
a designation of a Beneficiary, his Spouse must consent in writing to a
designation of another person as his Beneficiary on a form provided by the Plan
Administrator. The consent must acknowledge the effect of such election and the
consent must be witnessed by a notary public. If a Participant does not have a
Spouse, his Beneficiary designation may be changed at any time and shall cease
to be effective if he thereafter becomes married. To be effective, the original
designation of the Beneficiary and any subsequent change must be in writing on
the form provided for that purpose by the Plan Administrator and on file with
the Plan Administrator at the date of death of the Participant. The Plan
Administrator shall not recognize any Beneficiary designation or change in a
Beneficiary designation unless the designation or change is in writing and on
file with the Plan Administrator on the date of the Participant’s death.

8.5 Failure to Designate a Beneficiary

In the event that a Participant has no surviving Spouse at the time of his
death, there is no valid Beneficiary designation on file with the Plan
Administrator or his designated Beneficiary

 

34

Article 8    Distributions



--------------------------------------------------------------------------------

predeceases him, the Participant’s Account shall be paid in the following order
of priority:

 

  (a) First, to the Participant’s surviving children (if any), in equal shares;

 

  (b) Second, if there are no surviving children, to the Participant’s surviving
parents, if any, in equal shares; and

 

  (c) Finally, if there are no surviving parents, to the legal representatives
of the Participant’s estate.

8.6 Cash-Out

If a Participant incurs a Severance From Employment, the vested portion of his
Account shall be distributed to him if the value of his vested Account does not
exceed $1,000.

8.7 Election of Wyeth Common Stock; Converting Common Stock to Cash.

If prior to the date of distribution, in accordance with rules prescribed by the
Plan Administrator, the Participant or other Distributee elects to receive the
Wyeth Common Stock Fund portion of his Account in Common Stock, he shall receive
the number of shares of Common Stock in such Account. Otherwise, all
distributions shall be in cash in a lump sum. Common Stock converted into cash
shall be valued as the Valuation Date set forth in Section 6.3 of the Plan.
Distribution shall be made as soon thereafter as is practicable in accordance
with rules prescribed by the Plan Administrator.

8.8 Time Distributions Are to Begin

In general, distribution of a Participant’s Account shall begin not later than
the sixtieth day after the later of the close of the Plan Year in which:

 

  (a) Such Participant attains his Normal Retirement Age; or

 

  (b) Such Participant’s Severance from Employment occurs.

Subject to Section 8.9 of the Plan, no person subject to Section 16(b) of the
Securities Exchange Act of 1934 shall receive a distribution earlier than six
months from the date of his retirement or other Severance From Employment unless
the Plan Administrator in its discretion shall authorize an earlier distribution
in accordance with this Section 8.8 of the Plan.

 

35

Article 8    Distributions



--------------------------------------------------------------------------------

8.9 Required Minimum Distributions

 

  (a) Time and Manner of Distribution.

 

  (i) Required Beginning Date. The Participant’s entire interest shall be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

  (ii) Death of a Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest shall be
distributed, or begin to be distributed, no later than as follows:

 

 

(1)

If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving Spouse shall begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  (2) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary shall
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (4) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this subsection (a)(ii), other than
subsection (a)(ii)(1), shall apply as if the surviving Spouse were the
Participant.

For purposes of this subsection (a)(ii) and subsection (iii), unless subsection
(a)(ii)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subsection (a)(ii)(4), distributions are considered
to begin on the date distributions are required to begin to the surviving Spouse
under (a)(ii)(1). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving Spouse before the
date distributions are required to begin to the surviving Spouse under
subsection (a)(ii)(1), the date distributions are considered to begin is the
date distributions actually commence.

 

36

Article 8    Distributions



--------------------------------------------------------------------------------

(iii) Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions shall be made in accordance with subsections (b) and (c). If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder shall be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
Regulations thereunder.

 

(b) Required Minimum Distributions During Participant’s Lifetime.

 

  (i) Amount of Required Minimum Distributions For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that shall be
distributed for each Distribution Calendar Year is the lesser of:

 

  (1) The quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation Section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 

  (2) If the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation Section 1.401(a)(9)-9, using the Participant’s
and the Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in
the Distribution Calendar Year.

 

  (ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions shall be determined under
this subsection (b) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

(c) Required Minimum Distributions After Participant’s Death.

 

  (i) Death On or After Date Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that shall be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
Designated Beneficiary, determined as follows:

 

37

Article 8    Distributions



--------------------------------------------------------------------------------

  (A) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (B) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

 

  (C) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining life expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent calendar
year.

 

  (2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of the
September 30 of the year after the year of the Participant’s death, the minimum
amount that shall be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

  (ii) Death Before Date Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that shall be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as provided in subsection
(c)(i).

 

38

Article 8    Distributions



--------------------------------------------------------------------------------

  (2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (3) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required To Begin. If the Participant dies before the date distributions begin,
the Participant’ surviving Spouse is the Participant’s sole Designated
Beneficiary, and the surviving Spouse dies before distributions are required to
begin to the surviving Spouse under subsection (a)(ii)(1), this subsection
(c)(ii) shall apply as if the surviving Spouse were the Participant.

 

  (d) Definitions.

 

  (i) Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 8.4 of the Plan and is the Designated Beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury Regulations.

 

  (ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to subsection (a)(ii). The required minimum
distribution for the Participant’s first Distribution Calendar Year shall be
made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, shall be made on or before
December 31 of that Distribution Calendar Year.

 

  (iii) Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

  (iv)

Participant’s Account Balance. The Account Balance as of the last valuation in
the calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the Account Balance
as of the date in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation

 

39

Article 8    Distributions



--------------------------------------------------------------------------------

 

calendar year after the valuation date. The Participant’s Account Balance in the
valuation calendar year includes any amounts rolled over or transferred to the
Plan either in the valuation calendar year or in the distribution calendar year
if distributed or transferred in the valuation calendar year.

 

 

(v)

Required Beginning Date. With respect to a Participant who is not a five percent
(5%) owner of an Employer, Required Beginning Date means April 1 of the calendar
year following the later to occur of the calendar year in which the Participant
attains age 70 1/2 of the calendar year in which the Participant retires. With
respect to a Participant who is a 5% owner, Required Beginning Date means
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.

 

  (e) TEFRA Section 242(b)(2) Elections. Notwithstanding the foregoing,
distributions may be made under a designation made before January 1, 1984 in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (“TEFRA”) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.

8.10 Amount of Distribution Cannot be Ascertained or Participant or Beneficiary
Cannot be Located

If the amount of a payment required to commence by a certain date in accordance
with the Plan cannot be ascertained by such date, or if it is not possible to
make payment on such date because the Plan Administrator has been unable to
locate the Participant or Beneficiary, a payment retroactive to such date shall
be made no later than 60 days after the earliest date on which the amount of
such payment can be ascertained or the date on which the Participant or
Beneficiary is located.

If after reasonable effort the Plan Administrator cannot locate the Participant
or Beneficiary, the Participant’s Account shall be forfeited. The amount of such
forfeiture shall reduce the Matching Contribution required to be made by am
Employer. Any such forfeited Account shall be reinstated and become payable if a
claim therefore is made by the Participant or Beneficiary which is approved by
the Plan Administrator.

8.11 Withholding Tax on Distributions

Distributions under the Plan shall be subject to tax withholding under all
applicable tax laws.

 

40

Article 8    Distributions



--------------------------------------------------------------------------------

8.12 Plan to Plan Transfers

The Plan Administrator may exercise its discretion from time to time to
authorize the transfer of account balances for one or more Participants of such
Participant’s Accounts (including the vested portion of his Matching
Contributions Account) to another plan in which such Participant also
participates if such other plan also qualifies when applicable, under
Section 401(a) and Section 401(k) of the Code, provided that the Plan
Administrator is satisfied that such other plan shall accept the transfer of
such account balances and that such plan to plan transfer is otherwise in
accordance with the applicable qualification requirements of the Code.

8.13 Rollover of Eligible Rollover Distributions From the Plan.

 

  (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section 8.13 of the Plan, as
Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. However, notwithstanding the above, the Plan Administrator may adopt
procedures wherein the Plan shall not make a distribution pursuant to this
Section 8.13 of the Plan unless the Eligible Rollover Distribution is at least
$200, and that the Plan shall directly rollover only a portion of an Eligible
Rollover Distribution if the portion to be rolled over is at least $500.

 

  (b) If a distribution is one to which Sections 401(a)(11) and 417 of the Code
do not apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that:

 

  (i) The Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution, and

 

  (ii) That the Participant, after receiving the notice, affirmatively elects a
distribution.

8.14 Qualified Hurricane Katrina Distribution (“QHKD”).

 

  (a) A Qualified Individual may request up to $100,000 be distributed to him
from the Salary-Deferral Contributions in his Account in the Plan for a
Qualified Hurricane Katrina Distribution (“QHKD”).

 

41

Article 8    Distributions



--------------------------------------------------------------------------------

  (b) Definitions. The following definitions shall apply for purposes of this
Section 8.14 of the Plan:

 

  (i) “Qualified Individual” means an individual whose principal place of abode
on August 28, 2005 was located in the state of Louisiana, Mississippi, Alabama,
or Florida and who has sustained an economic loss by reason of Hurricane
Katrina.

 

  (ii) “Qualified Hurricane Katrina Distribution” or “QHKD” means any
distribution taken between August 25, 2005 and January 1, 2007 by a Qualified
Individual who has sustained an economic loss due to Hurricane Katrina.

 

  (c) Representations of Participant. The Plan Administrator may rely upon the
reasonable representations of the Qualifying Individual with respect to his
principal place of abode on August 25, 2005 and whether he suffered an economic
loss due to Katrina. This reliance does not apply if the Plan Administrator has
actual knowledge to the contrary.

 

  (d) Special Rules for QHKDs

 

  (i) A QHKD may be repaid to the Plan during a three-year period beginning the
day after the date the QHKD is received by the Participant. The contributions
may be repaid in one or more deposits to the Plan. Such contributions shall be
treated as a rollover contribution to the Plan made by a direct deposit made
within 60 days of receipt.

 

  (ii) A QHKD shall be treated as if it is not eligible for a rollover.
Therefore, it shall not be subject to the rollover distributions notice required
under Section 402(f) of the Code or to the 20% mandatory tax withholding.

 

  (iii) A QHKD shall be considered to be a distributable event for purposes of
the Plan.

 

42

Article 8    Distributions



--------------------------------------------------------------------------------

ARTICLE 9 WITHDRAWALS

9.1 Hardship Withdrawals

A Participant can withdraw amounts from his Salary-Deferral Account (except
Income attributable to the Salary-Deferral Account earned after January 1,
1989), Rollover Account and vested amounts in his Matching Contribution Account
on account of a hardship. For the withdrawal to constitute a hardship, the
withdrawal (1) must be made on account of an immediate and heavy financial need
of the Participant, and (2) must be necessary to satisfy that need. The
determination of whether a Participant has an immediate and heavy financial need
is to be made by the Plan Administrator on the basis of all relevant facts and
circumstances. A financial need shall not fail to qualify as immediate and heavy
merely because such need was reasonably foreseeable or voluntarily incurred by
the Participant. The following types of expenses shall be deemed to constitute
an immediate and heavy financial need for purposes of this Section 9.1 of the
Plan:

 

  (a) Medical expenses (described in Section 213(d) of the Code) incurred by the
Participant or his Spouse or dependents (as defined in Section 152 of the Code);

 

  (b) Purchase (excluding mortgage payments) of a principal residence for the
Participant;

 

  (c) Payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, his Spouse, children or
dependants;

 

  (d) To prevent the eviction of the Participant from his principal residence or
foreclosure on the mortgage of the Participant’s principal residence;

 

  (e) The payment of burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependent (as defined in Section 152 of the Code,
without regard to Section 152(d)(1)(B) of the Code); or

 

  (f) Expenses for the repair of damage to a Participant’s principal residence
that would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

 

       Other types of expenses that the Internal Revenue Service deems are
immediate and heavy financial needs as set forth in the publication of revenue
rulings, notices and other documents of general applicability shall be deemed to
constitute an immediate and heavy financial need for purposes of this
Section 9.1 of the Plan.

 

43

Article 9    Withdrawals



--------------------------------------------------------------------------------

The requirement that a hardship withdrawal must be necessary to satisfy an
immediate and heavy financial need shall be met if the funds cannot be obtained
from other resources reasonably available to the Participant and the amount
distributed does not exceed the amount required to relieve the financial need.
Before a Participant can make a hardship withdrawal, he must first withdraw all
amounts in his After-Tax Contributions Account available for withdrawal, and
take out a loan on amounts in his Account, if available. To the extent that a
Participant cannot access funds necessary to meet his immediate and heavy
financial need by a loan from his Plan Accounts or by a withdrawal of available
amounts in his After-Tax Contributions Account, the Participant must do (a) and
(b) as follows:

 

  (a) The Participant must furnish the Plan Administrator with a signed
statement representing that the required funds cannot be obtained:

 

  (i) Through reimbursement or compensation by insurance;

 

  (ii) By reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need; for
this purpose, the Participant’s assets shall be deemed to include those assets
of the Participant’s Spouse and minor children that are reasonably available to
the Participant;

 

  (iii) By discontinuing his Salary-Deferral Contributions and After-Tax
Contributions to the Plan; or

 

  (iv) By borrowing from plans maintained by any other employer or by borrowing
from commercial sources on reasonable commercial terms.

 

  (b) The Participant must suspend all Salary-Deferral Contributions (including
Catch-Up Contributions) and After-Tax Contributions to the Plan.

A Participant shall notify the Plan Administrator in writing of his request to
make a hardship withdrawal on a form provided by the Plan Administrator pursuant
to rules established by the Plan Administrator. Hardship withdrawals shall also
meet the following requirements:

 

44

Article 9    Withdrawals



--------------------------------------------------------------------------------

  (a) No more than one hardship withdrawal per Plan Year shall be permitted.

 

  (b) The minimum hardship withdrawal shall be $500.00.

 

  (c) The hardship withdrawal shall not exceed the amount of the Participant’s
Salary-Deferral Account, Rollover Account, and the vested portion of his
Matching Contributions Account.

 

  (d) The amount of the hardship withdrawal shall be deducted from the
Participant’s Salary-Deferral Account, Rollover Account and Matching
Contributions Account, as the case may be, and the balance remaining after the
withdrawal shall then constitute the total value of the Participant’s
Salary-Deferral Account, Rollover Account and Matching Contributions Account.
Hardship withdrawals shall first be made from the Participant’s Salary-Deferral
Account and when that is exhausted, may be made from the Rollover Account (until
exhausted) and then from the vested portion of the Matching Contributions
Account in that order. Such withdrawals shall be made from the Investment Funds
in Participant’s Accounts as designated by the Participant in writing to the
Trustee/Recordkeeper. If a Participant fails to provide such instructions, each
Account shall be charged proportionately based on the foregoing sentences and on
the status at the most recent Valuation Date with respect to the different
investment options in the Accounts elected pursuant to Section 7.1 of the Plan.

 

  (e) All hardship withdrawals shall be made in cash. Conversion of Wyeth Common
Stock to cash shall be done in the manner described in Section 8.7 of the Plan.

 

  (f) All hardship withdrawals shall be paid in an amount determined in the
discretion of the Plan Administrator (including amounts representing the amount
of federal, state and local taxes the Participant shall incur as a result of the
withdrawal) in accordance with the hardship withdrawal application submitted by
the Participant, based on the amount in the Participant’s Account as of the
Valuation Date after the Plan Administrator makes its determination.

 

  (g) In addition to a Participant’s written request for a hardship withdrawal,
the Participant must submit any additional documentation that the Plan
Administrator may determine is necessary to evidence the nature and extent of
the immediate and heavy financial need.

After receipt by a Participant of a hardship withdrawal, the Participant’s right
to make After-Tax Contributions and Salary-Deferral Contributions (including
Catch-Up Contributions) to the Plan and contributions to all plans maintained by
an Employer shall be suspended for six (6) months.

 

45

Article 9    Withdrawals



--------------------------------------------------------------------------------

9.2 Withdrawals of After-Tax Contributions

A Participant may withdraw amounts in his After-Tax Contributions Account once
per calendar quarter, for any reason, in accordance with the following
requirements:

 

  (a) Such withdrawal request shall be made pursuant to instructions transmitted
by either telephonic or electronic means from the Participant to the
Trustee/Recordkeeper; pursuant to rules established by the Plan Administrator;

 

  (b) A Participant may make withdrawals of After-Tax Contributions once per
calendar quarter, provided, however, that each withdrawal must be made in a
minimum amount of at least $500;

 

  (c) All withdrawals shall be made from the Investment Funds in a Participant’s
After-Tax Contributions Account as specified by the Participant in instructions
sent in accordance with subsection (a) above. If the Participant fails to
provide such instructions, such withdrawals shall be charged proportionately to
the Participant’s Investment Funds in his After-Tax Contributions Account as of
the most recent Valuation Date; and

 

  (d) All withdrawals of amounts in the After-Tax Contributions Account shall be
made in either cash or Wyeth Common Stock, if applicable, as elected by the
Participant in accordance with subsection (a) above. If the Participant fails to
provide such instructions, such withdrawals shall be in cash. Conversion of
Wyeth Common Stock to cash shall be done as soon as practicable after the
receipt of instructions from the Participant.

9.3 Age 59 1/2 Withdrawal

Notwithstanding the provisions of Section 8.1 of the Plan, a Participant who has
attained age 59 1/2 may make a withdrawal from his Salary-Deferral Account,
Rollover Account, and the vested portion of his Matching Contributions Account
once each calendar quarter for any reason without having to demonstrate
financial necessity. Such withdrawal shall be made in accordance with
instructions sent by the Participant to the Trustee/Recordkeeper in such manner
as prescribed by the Plan Administrator.

 

46

Article 9    Withdrawals



--------------------------------------------------------------------------------

ARTICLE 10 LOANS

10.1 Loans

A Participant may apply for one loan each calendar quarter in accordance with
the terms prescribed by the Plan Administrator, which shall consistent with the
requirements of Section 72(p), 401(k) and 4975(d)(1) of the Code. The following
provisions shall apply with respect to Participant loans:

 

  (a) The minimum loan amount shall be $1,000. The aggregate amount of all such
loans to a Participant from this Plan shall not, at the time any such loan is
made, exceed the lesser of (i) $50,000 reduced by the excess (if any) of the
highest outstanding balance of loans from the Plan during the one (1) year
period ending on the day before the date on which such loan was made, over the
outstanding balance of loans from the Plan on the date on which such loan was
made, or (ii) fifty percent (50%) of the vested portion of the Participant’s
account balance at the time of the making of such loan. For purposes of this
limitation, all loans from all qualified plans maintained by an Employer or by
any entity which is required to be aggregated with an Employer pursuant to
Sections 414(b), (c), (m) or (o) must be aggregated.

 

  (b) A Participant must apply for a loan in accordance with procedures
prescribed by the Plan Administrator. A Participant who has applied for a home
purchase/construction loan shall be required to submit an application form and
executed copy of a purchase or construction agreement and a written statement
certifying that the home shall be used as the Participant’s primary residence.

 

  (c) For purposes of Section 10.1(a) of the Plan, a Participant’s account
balance shall be valued as of a Valuation Date immediately prior to receipt of
the Participant’s loan application. Issuance of the loan shall be as soon as
administratively possible in the month in which a loan application is approved.

 

  (d) The maximum number of loans from the Plan which a Participant may have
outstanding at the same time are four general purpose loans and one loan to
acquire or construct any dwelling to be used as the principal residence of the
Participant.

 

  (e) Any loan, by its terms, must be required to be repaid within a whole year
term not exceeding five years, unless the loan is used to acquire or construct
any dwelling to be used (within a reasonable time after the loan is made) as the
principal residence of the Participant, in which case the whole year term can be
from 1 to 15 years.

 

47

Article 10    Loans



--------------------------------------------------------------------------------

  (f) The amount of the loan (principal plus interest) must be repaid through
periodic payroll deductions in accordance with the Participant’s payroll
frequency. The amount of each periodic payroll deduction shall be based on the
Participant’s payroll frequency, the amount of the loan and the term of the
loan. The loan shall be amortized in substantially level payments over the term
of the loan. All amounts of loan repayments by the Participant shall be
deposited into the Investment Funds elected by the Participant in accordance
with Section 7.1 of the Plan in effect at the time the repayments are made.
Repayments shall begin with the first paycheck received in the month following
the date the loan check is received by the Participant or as soon as
administratively practicable thereafter. Repayments shall be deposited into the
Participant’s Account in the following order to the extent that loan funds were
borrowed from the such subaccounts: (i) After-Tax Contributions Account;
(ii) the portion of his Rollover account attributable to after-tax
contributions; (iii) Matching Contributions Account, (iv) Salary-Deferral
Account; and (v) the portion of his Rollover account attributable to before-tax
contributions.

 

  (g) Upon a Severance From Employment or death, a Participant’s loan is due and
payable. In the event that a Participant or his Beneficiary (in the case of the
death of the Participant) does not repay the loan in full, his Account shall be
offset by the amount of the outstanding loan and the amount of the outstanding
loan shall be treated as taxable income to the Participant.

 

  (h) The loan funds shall be charged against each of the Participant’s
Investment Funds in the Participant’s Account pursuant to the Participant’s
instructions in such manner as prescribed by the Plan Administrator. If
instructions are not provided by a Participant, the loan funds shall be charged
ratably against each of the Participant’s Investment Funds within his Account.

 

  (i) Loan funds shall be deducted from the Participant’s Account in the
following order: (i) the portion of his Rollover Account attributable to
before-tax contributions; (ii) Salary-Deferral Account (excluding Catch-Up
Contributions); (iii) Catch-Up Contributions; (iv) Matching Contributions
Account; (v) the portion of his Rollover Account attributable to after-tax
contributions; and (vi) After-Tax Contributions Account.

 

  (j) The Plan Administrator shall determine the interest rate for loans and
which shall be similar to prevailing commercial loan rates. The interest shall
be established based on the Prime Rate plus 1% and shall be stated in the
Participant’s loan agreement. Generally, interest begins to accrue on the first
day of the month following the date the loan is issued. An interest rate that
has been assigned to a loan remains fixed for the entire term of the loan.

 

  (k) A Participant may pay a loan in full after he has made six months of
repayments. Notwithstanding the foregoing, a Participant shall not be permitted
to pay a loan in full for three months after taking another loan from the Plan.
Partial prepayments are not permitted.

 

48

Article 10    Loans



--------------------------------------------------------------------------------

  (l) The loan shall be declared in default if the Participant rescinds his
payroll authorization deduction. If the amount of the missed repayments
(principle and interest) loan is not repaid in by the end of the quarter
following the quarter in which the repayment was due, the outstanding amount of
the loan shall be treated as a deemed distribution (except for a Participant who
is on Military Leave).

 

  (m) If a Participant is on an approved unpaid leave of absence at a rate of
pay (after applicable employment tax withholdings) that is less than the amount
of the installment payments required under the terms of the loan, repayments
shall be suspended until the earlier of (i) the end of the twelve-month period
beginning on the date that the Participant commences his leave of absence, or
(ii) his return to work. If the term of the loan expires during the suspension
period, the loan shall become immediately due and payable even if the
twelve-month suspension period has not expired. If the Participant is still on a
leave of absence following the expiration of the twelve-month suspension period,
the loan shall become immediately due and payable. Upon the Participant’s return
to employment with an Employer prior to the expiration of the term of the loan
and the expiration of the twelve-month period, the Participant shall repay to
the Plan the amount of all missed loan repayments (and interest) that occurred
during his leave of absence. If such Participant does not repay the amount of
all missed loan repayments (and interest) upon a return to employment, his loan
shall be declared in default.

 

  (n) A Participant who applies for a loan under this Article Ten of the Plan
shall be charged a loan application fee for each loan and an annual loan
maintenance fee for each loan in an amount as determined periodically by the
Plan Administrator.

 

  (o) The loan program under the Plan shall be administered by the Plan
Administrator in a uniform and nondiscriminatory manner.

The Plan Administrator shall have sole discretion (i) to determine which
Participants are entitled to receive a loan, (ii) to determine under what
conditions a loan shall be granted, (iii) to determine what the terms of the
loan, promissory note and security agreement are, (iv) to determine when a loan
is in default and what course of action to take, and (v) to determine other
questions which arise under this Article Ten of the Plan, provided that such
discretion shall be exercised in accordance with the requirements of law and
this Article Ten of the Plan.

 

49

Article 10    Loans



--------------------------------------------------------------------------------

ARTICLE 11 LIMITATIONS ON ANNUAL ADDITIONS

11.1 Basic Limitation

Except to the extent permitted under Section 4.4 of the Plan and Section 414(v)
of the Code, the maximum aggregate Annual Addition that may be contributed or
allocated to a Participant’s Account for any Limitation Year shall not exceed
the lesser of:

 

  (a) $40,000, as adjusted for increases in the cost-of-living under
Section 415(d) of the Code; or

 

  (b) One hundred percent (100%) of the Participant’s Compensation within the
meaning of Section 415(c)(3) of the Code for the Limitation Year.

The compensation limit referred to in subsection (b) above shall not apply to
any contributions for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A(f)(2) of the Code), if applicable,
which is otherwise treated as an Annual Addition.

For purposes of this Article Eleven of the Plan, the term “Annual Addition”
shall mean the sum for any Limitation Year of the following amounts:

 

  (i) Salary-Deferral Contributions;

 

  (ii) Matching Contributions;

 

  (iii) After-Tax Contributions; and

 

  (iv) Forfeitures allocated to the Participant’s Account.

For purposes of this Article Eleven of the Plan, the term “Limitation Year”
means the calendar year.

11.2 Treatment of Similar Plans

The limitations described in this Article Eleven of the Plan with respect to any
Participant who at any time has participated in any other defined contribution
plan which is

 

50

Article 11    Limitations on Annual Additions



--------------------------------------------------------------------------------

qualified under Section 401(a) of the Code, or in more than one qualified
defined benefit plan, maintained by an Employer or by a corporation which is a
member of a controlled group of corporations (within the meaning of
Section 1563(a) (determined without regard to Section 1563(a)(4) and (e)(3)(C),
and Section 415(h) of the Code) of which an Employer is a member shall apply as
if the total benefits payable under all such defined benefit plans in which the
Participant has been a member were payable from one plan, and as if the total
Annual Additions made to all defined contribution plans in which the Participant
has been a member were made to one plan. For purposes of this Article Eleven,
the term “Employer” includes any corporation which is a member of a controlled
group, as described herein.

11.3 Preclusion of Excess Annual Additions

The Plan Administrator shall maintain records showing for each month during the
Limitation Year contributions credited to a Participant’s Account. If the Plan
Administrator determines at any time that no additional contributions may be
credited to a Participant’s Account during a Plan Year without exceeding the
limitations prescribed in this Article Eleven of the Plan for the Plan Year,
then no further contributions shall be made or credited to the Participant’s
Account during the year. If a portion, but not all, of the contributions which
are scheduled to be made and credited to the Participant’s Account during the
Plan Year or the remainder of the Plan Year may be made and credited without
exceeding the limitations prescribed hereunder, the Participant’s contributions
shall be reduced to such amount which shall cause the limitations to be met.

11.4 Disposal of Excess Annual Additions

In the event that the limitations with respect to Annual Additions are exceeded
with respect to any Participant, and such excess arises as a consequence of a
reasonable error in estimating the Participant’s Compensation, such excess shall
be disposed of by returning to the Participant Contributions to his Accounts if
any, for the year in which the excess arose, and the earnings thereon, but only
to the extent necessary to cause the Annual Additions to the Participant’s
Account to equal, but not exceed, the limitations prescribed hereunder. In the
event that after such contributions and earnings are returned there remains an
excess, such excess shall be held in a suspense account and reallocated among
the Accounts of all Participants in the Limitation Year succeeding the year in
which the excess arose.

 

51

Article 11    Limitations on Annual Additions



--------------------------------------------------------------------------------

ARTICLE 12 TOP HEAVY PLAN RULES

12.1 General Rule

In accordance with Sections 401(a)(10) and 416 of the Code, if the Plan is or
becomes top heavy (within the meaning of Section 416(g) of the Code) in any Plan
Year, the provisions of Article Twelve shall supersede any conflicting
provisions in the Plan.

12.2 Definitions for Purposes of Article 12

 

  (a) “Determination Date”. For any Plan Year subsequent to the first Plan Year,
the last day of the preceding Plan Year. For the first Plan Year of the Plan,
the last day of that year.

 

  (b) “Key Employee”. Any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of an Employer having Annual Compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code), a 5-percent owner of
the Employer, or a 1-percent owner of the Employer having Annual Compensation of
more than $150,000. For this purpose, Annual Compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Key Employee shall be made in accordance with Section 416(i)(1) of the Code
and the applicable regulations and other guidance of general applicability
issued thereunder.

 

  (c) “Non-Key Employee”. Any Employee who is a Participant and who is not a Key
Employee.

 

  (d) “Permissive Aggregation Group”. The Required Aggregation Group plus any
other qualified plans maintained by an Employer, but only if such group would
satisfy in the aggregate the requirements of Sections 401(a)(4) and 410 of the
Code. The Plan Administrator shall determine which plan to take into account in
determining the Permissive Aggregation Group.

 

  (e) “Required Aggregation Group”.

 

  (i) Each qualified plan of an Employer in which at least one Key Employee
participates; and

 

  (ii) Any other qualified plan of an Employer which enables a plan described in
(i) to meet the requirements of Sections 401(a)(4) or 410 of the Code.

Any terminated plan that covered a Key Employee and was maintained within the
five-year period ending on the Determination Date shall also be included in the
Required Aggregation Group.

 

52

Article 12    Top Heavy Plan Rules



--------------------------------------------------------------------------------

  (f) “Super Top Heavy Plan”. If for any Plan Year the Plan is considered Top
Heavy, the Plan shall be considered “Super-Top-Heavy” if the Top Heavy Ratio
exceeds 90%.

 

  (g) “Top Heavy Plan”. The Plan is top heavy for a Plan Year if the Top-Heavy
ratio as of the Determination Date exceeds sixty percent (60%).

 

  (h) “Top-Heavy Ratio”. The Plan is top heavy for a Plan Year if the top heavy
ratio as of the Determination Date exceeds 60%. The top heavy ratio is a
fraction, the numerator of which is the sum of the present value of the account
balances of all Key Employees as of the Determination Date and distributions
made within the one year period ending on the Determination Date, and the
denominator of which is a similar sum determined for all Employees. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”
The accrued benefits and accounts of any individual who has not performed
services for an Employer during the 1-year period ending on the determination
date shall not be taken into account. The Plan Administrator shall calculate the
top heavy ratio without regard to the account balance attributable to any
Non-Key Employee who was formerly a Key Employee. The Plan Administrator shall
calculate the top heavy ratio, including the extent to which it must take into
account contributions not made as of the Determination Date, distributions,
rollovers and transfers, in accordance with Section 416 of the Code and the
Treasury regulations thereunder.

If an Employer maintains other qualified plans (including a simplified employee
pension plan), this Plan is top heavy only if it is part of the Required
Aggregation Group, and the top heavy ratio for both the Required Aggregation
Group and the Permissive Aggregation Group exceeds 60%. The Plan Administrator
shall calculate the top heavy ratio in the same manner as required above, taking
into account all plans within the aggregation group. The Plan Administrator
shall calculate the present value of accrued benefits and the other amounts the
Plan Administrator must take into account under defined benefit plans or
simplified employee pension plans included within the group in accordance with
the terms of those plans, Section 416 of the Code and the Treasury regulations
thereunder. The Plan Administrator shall calculate the top heavy ratio with
reference to the Determination Dates that fall within the same calendar year.

12.3 Requirements Applicable if Plan is Top Heavy

In the event the Plan is determined to be top heavy for any Plan Year, the
following requirements shall be applicable.

 

53

Article 12    Top Heavy Plan Rules



--------------------------------------------------------------------------------

(a) Minimum Allocation

 

  (i) In the case of a Non-Key Employee who is covered under this Plan but does
not participate in any qualified defined benefit plan maintained by Employer,
the Minimum Allocation of contributions plus forfeitures allocated to the
Account of each such Non-Key Employee who has not separated from service at the
end of a Plan Year in which the Plan is top heavy shall equal the lesser of
three percent (3%) of compensation for such Plan Year or the largest percentage
of compensation provided on behalf of any Key Employee for such Plan Year
(including any Salary-Deferral Contributions). The Minimum Allocation provided
hereunder may not be suspended or forfeited under Sections 411(a)(3)(B) or
411(a)(3)(D) of the Code. The Minimum Allocation shall be made for a Non-Key
Employee for each Plan Year in which the Plan is top heavy, regardless of the
Non-Key Employee’s level of compensation, even if he has not completed twelve
months of Continuous Service in such Plan Year or if he has declined to elect to
make Salary-Deferral Contributions or After-Tax Contributions, provided,
however, in order to receive such Minimum Allocation, the Non-Key Employee must
not have separated from service before the end of the Plan Year for which the
Plan is found to be top heavy.

 

  (ii) A Non-Key Employee who is covered under this Plan and under a qualified
defined benefit plan maintained by an Employer shall not be entitled to the
Minimum Allocation under this Plan but shall receive the minimum benefit
provided under the terms of the qualified defined benefit plan.

 

  (iii) Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to Matching
Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Matching
Contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of Section 401(m) of the
Code.

 

  (b) Top Heavy Vesting Schedule. Unless the Plan’s vesting is more favorable,
Non-Key Employee whose employment is terminated after the completion of 2 or
more years of Continuous Service shall be entitled to receive his vested
interest in the value of the Matching Contributions credited to his account
determined in accordance with the following schedule:

 

Years of Continuous Service

  

Vested Percentage

2

   20%

3

   40%

4

   60%

5

   80%

6

   100%

 

54

Article 12    Top Heavy Plan Rules



--------------------------------------------------------------------------------

The vesting schedule under this subsection (b) shall apply to a Non-Key
Employee’s interest in the value of the Matching Contributions credited to his
Account under the Plan before or while the Plan is a Top Heavy Plan. A Non-Key
Employee is at all times one hundred percent (100%) vested in the full value of
his Account attributable to his Salary-Deferral Contributions and After-Tax
Contributions to the Plan.

 

  (c) Vesting Percentage. In the event that the Plan previously was a Top Heavy
Plan but subsequently is not a Top Heavy Plan, the vesting schedule under
subsection (b) shall be changed to the vesting schedule provided under
Section 4.4 of the Plan, provided, however, that any Non-Key Employee who has
completed at least 3 or more years of Continuous Service and who had at least
one Hour of Service while the Plan was a Top Heavy Plan, shall be entitled to
elect, within a reasonable period, which of the above two vesting schedules is
applicable to his Account.

 

55

Article 12    Top Heavy Plan Rules



--------------------------------------------------------------------------------

ARTICLE 13 ADMINISTRATION

13.1 Savings Plan Committee

The Committee shall be appointed by the Board of Directors of the Company. The
Plan shall be administered by the Committee. No member of the Committee shall
receive any compensation from the Trust Fund for his service thereon. The
Committee shall be the “Plan Administrator” of the Plan for purposes of
Section 3(16)(A) of ERISA and the “Named Fiduciary” of the Plan pursuant to
Section 402(a) of ERISA; provided however that the selection of the Investment
Funds shall be approved by both the Plan Administrator and the Wyeth Retirement
Committee. The Plan Administrator may delegate various duties and
responsibilities to one or more employees or agents as set forth herein. In
carrying out their respective responsibilities under the Plan, the Plan
Administrator shall have the discretionary authority to interpret the terms of
the Plan, to make findings of fact and to determine eligibility for an
entitlement to Plan benefits in accordance with the terms of the Plan and to
determine all questions that may arise under the Plan. Any interpretation or
determination made pursuant to such discretionary authority shall be given full
force and effect, unless it can be shown that the interpretation or
determination was arbitrary and capricious and shall be final and binding on an
Employer, the Trustees, Participants, Beneficiaries, alternate payees and
others.

13.2 Power and Duties of the Plan Administrator

 

  (a) The Plan Administrator shall have the following powers, responsibilities
and duties and may delegate such duties and responsibilities to one or more
Employees or persons:

 

  (i) To establish and enforce such rules, regulations and procedures as it
shall deem necessary or proper for the efficient administration of the Plan;

 

  (ii) To construe in its sole discretion all terms, provisions and limitations
of the Plan, its interpretation thereof in good faith to be final and conclusive
on all parties;

 

56

Article 13    Administration



--------------------------------------------------------------------------------

  (iii) To decide all questions of fact concerning the Plan and the eligibility
of any Employee to participate in the Plan;

 

  (iv) To compute the amount of benefits which shall be payable to any
Participant or Beneficiary, in accordance with the provisions of the Plan, and
to determine the person or persons to whom such benefits shall be paid;

 

  (v) To authorize the payment of benefits;

 

  (vi) To prepare and distribute communications to Participants their
Beneficiaries, and Spouses,

 

  (vii) To maintain compensation and employment records or appoint a person or
organization to do so;

 

  (viii) To prepare such reports and applications as may be required by
governmental agencies;

 

  (ix) To calculate service, compensation, and benefits of Participants;

 

  (x) To conduct orientation of new Participants, advising Participants, and
their Beneficiaries and Spouses, of their rights and options under the Plan and
monitoring completion of application, election and benefit forms by Participants
and their Beneficiaries and Spouses;

 

  (xi) To monitor the collection of contributions and proper application of the
contributions to effectuate the purposes of the Plan;

 

  (xii) To prepare reports concerning benefits;

 

  (xiii) To handle the processing of claims including decisions on the right of
a Participant or Beneficiary to benefits under the Plan;

 

  (xiv) To review and recommend changes in the Investment Funds offered under
the Plan to the Wyeth Retirement Committee;

 

  (xv) Change the number of loans available to Participants under the Plan; and

 

  (xvi) Any other responsibilities which the Plan Administrator determines are
administrative or ministerial in nature and are designed to implement a policy,
interpretation, system, practice or procedure established by the Plan
Administrator.

If any duties or responsibilities are delegated to any Employee pursuant to this
Section 13.2 of the Plan, the Plan Administrator shall periodically review the
performance of such Employee. Depending upon the circumstances, this requirement
may be satisfied by a formal review by the Plan Administrator at such

 

57

Article 13    Administration



--------------------------------------------------------------------------------

time or times as the Plan Administrator in its discretion may determine, through
day-to-day contact and evaluation or in any other manner determined to be
appropriate by the Plan Administrator.

 

  (b) In the exercise of all of its functions, the Plan Administrator shall act
in an uniform and nondiscriminatory manner and the Plan Administrator may, from
time to time prescribe and modify uniform rules of interpretation and
administration.

 

  (c) Meetings of the Plan Administrator. The Plan Administrator shall hold
meeting upon such notice and at such time and place as it may from time to time
determine. Notice to a member shall not be required if waived by that member. A
majority of the members of the Plan Administrator shall constitute a quorum for
the transaction of business. All resolutions or other actions taken by the Plan
Administrator at any meeting where a quorum is present shall be by a vote of a
majority of its members present at such meeting and entitled to vote. The
decision of the Plan Administrator may be made by a majority of the members and
executed by signature of any two members.

13.3 Claims Procedure

The Plan Administrator or its delegate shall provide adequate notice in writing
to any Participant or to any Beneficiary (“Claimant”) whose claim for benefits
under the Plan has been denied within 90 days after the claim was received. The
notice to the Claimant shall set forth:

 

  (a) The specific reason for the denial;

 

  (b) Specific references to pertinent Plan provisions on which the denial was
based;

 

  (c) A description of any additional material and information that is needed to
perfect the claim; and

 

  (d) Advise the claimant that any appeal he wishes to make of the adverse
determination must be in writing to the Plan Administrator within sixty
(60) days after receipt of the Plan Administrator’s notice of denial of
benefits. The Plan Administrator’s notice must further advise the Claimant that
his failure to appeal the action to the Plan Administrator in writing within the
sixty (60) day period shall render the Plan Administrator’s determination final,
binding and conclusive; and

 

  (e) A statement that the Claimant has the right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

Such notice shall be forwarded to the Claimant within 90 days of receipt of the
claim; provided, however, that in special circumstances the Plan Administrator
or its delegate may extend the response period for up to an additional 90 days,
in which event it shall notify the Claimant in writing of the extension, and
shall specify the reason(s) for the extension.

 

58

Article 13    Administration



--------------------------------------------------------------------------------

If the Claimant should file an appeal with the Plan Administrator, or its
delegate, he, or his duly authorized representative, may submit, in writing,
whatever issues and comments he or his duly authorized representative feels are
pertinent. The Claimant, or his duly authorized representative, may review
pertinent Plan documents. The Plan Administrator shall reexamine all facts to
the appeal and make a final determination as to whether the denial of benefits
is justified under the circumstances. The Plan Administrator shall advise the
Claimant of its decision within sixty (60) days of receipt of the Claimant’s
written request for review, unless special circumstances (such as a hearing)
would make the rendering of a decision within the sixty (60) day limit
unfeasible, but in no event shall the Plan Administrator render a decision
respecting a denial for a claim for benefits later than one hundred twenty
(120) days after its receipt of a request for review.

The Claimant shall be given written notice of the decision resulting from such
review, which shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, specific reference to the
pertinent Plan provisions on which the decision is based, a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies, of, all documents, records and other information relevant
to the Claimant’s claim for benefits, and a statement that the Claimant has a
right to bring a civil action under Section 502(a) of ERISA.

After a Participant has exhausted his final appeal as set forth above, such
Participant shall have a period of 36 months from the date the Plan
Administrator denies his appeal of denied claim for benefits under this
Section 13.3 of the Plan to bring an action or file a case in court.

 

59

Article 13    Administration



--------------------------------------------------------------------------------

13.4 Records Management

The Plan Administrator shall designate in its sole discretion a firm, an
organization or Employee(s) to maintain the required records and reports of the
Plan. Except as otherwise stated in this Plan, the Company shall pay all
associated expenses of such firm or organization.

13.5 Forfeited Benefits

If a check issued to a Participant as a payment of benefits from the Plan is not
cashed within 24 months after it is received by the Participant, the amount of
such benefits shall be forfeited to the Plan provided, however, if the
Participant should subsequently return and file a claim for the amount of the
forfeited check, such amount shall be paid to the Participant.

 

60

Article 13    Administration



--------------------------------------------------------------------------------

ARTICLE 14 TRUST

14.1 Trust Fund

 

  (a) A Trust Fund has been established into which are paid the contributions to
the Participants Accounts which shall be held in separate subaccounts. At no
time prior to the satisfaction of all liabilities under this Plan with respect
to Participants, Former Participants, Beneficiaries of Participants and
alternate payees, shall any part of the corpus or income of the Trust Fund be
used for or diverted to any purpose other than for their exclusive benefit,
except as stated in Article Seventeen of the Plan. No person shall have any
financial interest in or right to the Trust Fund or any part thereof, except as
expressly provided for in this Plan and a Participant’s, Beneficiary’s or
alternate payees Account may not be assigned or alienated by act of the
Participant or by operation of law, except as provided in Article Seventeen of
the Plan.

 

  (b) Each Participant, Beneficiary, Former Participant, alternate payees or
other person who shall claim the right to any payment under the Plan shall be
entitled to look only to the Trust Fund for such payment. No liability for the
payment of benefits under the Plan shall be imposed upon the Company, an
Affiliate, the Plan Administrator, the Wyeth Retirement Committee or the
officers, directors, or stockholders of any such entity.

14.2 Administrative Expenses

The reasonable expenses of administering the Plan, as determined by the Plan
Administrator, shall be payable from the Trust, except to the extent that an
Employer, in its discretion, pays the expenses directly.

 

61

Article 14    Trust



--------------------------------------------------------------------------------

ARTICLE 15 FIDUCIARY RESPONSIBILITY

15.1 Conduct

Each fiduciary shall discharge his duties with respect to the Plan and Trust
solely in the interest of the Participants, Former Participants, Beneficiaries
of Participants and alternate payees for the exclusive purpose of providing
benefits to Participants, Former Participants, Beneficiaries of Participants and
alternate payees, and defraying reasonable expenses of administering the Plan
and Trust with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims, and in accordance with this Plan and any other documents or
instruments governing the Plan and Trust Fund. A fiduciary who complies with the
foregoing standards shall not be liable for any loss, action or omission
hereunder.

15.2 Allocation and Delegation of Responsibilities

Plan fiduciaries may allocate the responsibilities, obligations and duties
granted to them for the operation and administration of the Plan and Trust among
themselves. Any Plan fiduciary may designate other individuals, corporations or
other entities, who are not Plan fiduciaries, to carry out such Plan fiduciary’s
responsibilities, obligations and duties with respect to the Plan and the Trust,
except to the extent that ERISA prohibits such delegation of authority. Such
allocations and delegations may be revoked or modified at any time and any such
allocation, delegation, revocation or modification shall be made by written
instruments signed by the Plan fiduciary, if an individual, or in the case of
other entities who are Plan fiduciaries, in accordance with the procedures
governing the functions of such entity, and a written record shall be kept
thereof.

 

62

Article 15    Fiduciary Responsibility



--------------------------------------------------------------------------------

15.3 Co-Fiduciary Responsibility

A Plan fiduciary or any individual, corporation or other entity employed or
appointed by a Plan fiduciary to serve in a fiduciary capacity with respect to
the Plan or Trust Fund shall be solely responsible for the responsibilities,
obligations or duties allocated or delegated to it, whether under this Plan and
Trust Agreement or under the terms and conditions of employment or appointment.
No person to whom such responsibilities, obligations or duties have not been
allocated or delegated shall be responsible with respect to any action directed,
taken or omitted by the Plan fiduciary or individual, corporation or other
entity serving in a fiduciary capacity to whom such responsibilities,
obligations or duties have been allocated or delegated unless he participates
knowingly in, or knowingly undertakes to conceal, an act or omission of such
other Plan fiduciary or individual, corporation or entity, knowing such act or
omission is a breach of fiduciary responsibility or, if he has knowledge of a
breach, he fails to make reasonable efforts under the circumstances to remedy
the breach.

15.4 Duties of Fiduciaries With Respect to Investments

 

  (a) The Plan Administrator shall, subject to Sections 13.1 and 13.2(a)(xiv) of
the Plan, direct the Trustee as to what Investment Funds are available to
Participants under the Plan and the Plan Administrator may:

 

  (i) Allocate control and management of all or any portion of the Trust assets
to an Investment Manager; or

 

  (ii) Recommend changes to the Investment Funds available under the Plan to the
Wyeth Retirement Committee.

 

  (b) If the Company or the Plan Administrator as applicable, appoints an
Investment Manager pursuant to the foregoing, such Investment Manager shall be
an investment adviser registered under the Investment Advisers Act of 1940, a
bank as defined in such Act, or an insurance company which is qualified to
manage the assets of employee benefit plans under the laws of more than one
state. An Investment Manager shall acknowledge in writing its appointment as a
Plan Fiduciary hereof, and shall serve until a proper resignation is received by
the Plan Administrator, or until it is removed or replaced by the Company.

 

63

Article 15    Fiduciary Responsibility



--------------------------------------------------------------------------------

  (c) The Company, any Affiliates, the Plan Administrator and the Trustee shall
be under no duty to question the direction or lack of direction of any
Investment Manager, but shall act and shall be fully protected in acting, in
accordance with each such direction. An Investment Manager shall have sole
investment responsibility for that portion of the Trust assets which it has been
appointed to manage, and no other Plan fiduciary or any Trustee shall have any
responsibility for the investment of any such assets, the management of which
has been delegated to an Investment Manager, or liability for any loss to or
diminution in value of such Trust assets resulting from any action directed,
taken or omitted by an Investment Manager.

The Company has notified the Trustee that the Plan Administrator shall direct
the Trustee in the investment of all or any portion of the Trust Fund, and
therefore the Trustee shall be subject to proper directions of the Plan
Administrator, which are made in accordance with the terms of the Plan and which
are not contrary to the provisions of Title I of ERISA. The Trustee shall be
fully protected in acting in accordance with each such direction.

 

  (d) Each Participant shall direct the Trustee as to which Investment Fund he
wishes to invest his Account. The Plan shall be maintained in a manner intended
to comply with Section 404(c) of ERISA and the applicable regulations
promulgated thereunder.

 

64

Article 15    Fiduciary Responsibility



--------------------------------------------------------------------------------

ARTICLE 16 AMENDMENT, TERMINATION, AND MERGER

16.1 Right to Amend or Terminate the Plan

It is the intention of the Company to continue this Plan indefinitely and to
make such contributions as may be required each Plan Year. Nevertheless, subject
to the provisions hereinafter set forth, the Board of Directors of the Company
reserves the right at any time or from time to time to amend, alter or
discontinue the Plan in whole or in part for any reason at any time. The Wyeth
Retirement Committee shall have the right to alter or amend the Plan, if such
action is necessary or desirable and is (1) required by law, agreed to through
collective bargaining or is appropriate to maintain the tax-qualified status of
the Plan, or (2) is estimated not to result in a cost increase to the Company in
excess of five (5) percent, provided, however, that no amendment or alterations
shall be made which:

 

  (a) Shall adversely affect any right or obligations of any Participant with
respect to any contributions made hereto;

 

  (b) Permits any funds paid to the Trustee to revert to the Company;

 

  (c) Provides for the use of the assets of the Plan, or any part thereof other
than for the exclusive benefit of Participants, Former Participants or their
Beneficiaries or paying the reasonable expenses of administering the Plan;

 

  (d) Shall deprive any Participant, Former Participant or his Beneficiary,
without his consent, of any benefit theretofore accrued to him under the Plan;
and

 

  (e) Shall, except as provided in Article Seventeen of the Plan, violate this
Section 16.1 of the Plan. Any amendment of the Plan may be made, retroactively
if necessary, which the Company deems necessary or appropriate to conform the
Plan to, or to satisfy the conditions of, ERISA, the Code, or any other law,
governmental regulations or rulings.

16.2 Termination of the Plan

In the event of the complete termination of the Plan or upon complete
discontinuance of contributions under the Plan, all Participants shall be fully
vested in their Accounts. In the event of the partial termination of the Plan,
the interests of the affected Participants shall be fully vested and
nonforfeitable.

 

65

Article 16    Amendment, Termination and Merger



--------------------------------------------------------------------------------

16.3 Merger, Consolidation or Transfer

In the case of a merger or consolidation of the Plan with, or transfer of assets
or liabilities of the Trust Fund to, any other plan or trust, the terms of the
merger, consolidation or transfer shall be such that the benefits to which a
Participant is entitled immediately after the merger, consolidation or transfer
shall be equal to or greater than the benefit to which the Participant is
entitled immediately prior to the merger, consolidation or transfer. For
purposes of this Section 16.3 of the Plan, the benefit to which a Participant is
entitled shall be determined on the assumption that the Plan had terminated on
the day such determination is made.

 

66

Article 16    Amendment, Termination and Merger



--------------------------------------------------------------------------------

ARTICLE 17 NONALIENATION OF BENEFITS EXCEPT FOR QUALIFIED DOMESTIC RELATIONS
ORDERS

Benefits provided under the Plan may not be assigned or alienated or otherwise
subject in any manner to anticipation, sale, transfer, pledge, garnishment,
encumbrance or charge except in the case of a Qualified Domestic Relations Order
as defined in this Article Seventeen of the Plan. The Plan shall establish
procedures to determine that the requirements of Section 414(p) of the Code are
met with respect to Qualified Domestic Relations Orders. For purposes of this
Article Seventeen of the Plan, a Qualified Domestic Relations Order must meet
the following requirements:

 

  (a) A Qualified Domestic Relations Order consists of any judgment, decree, or
order (including approval of a property settlement agreement) which relates to
the provision of child support, alimony payments, or marital property rights of
a Spouse, child, or other dependent and is made pursuant to a State domestic
relations law (including a community property law) and which creates or
recognizes the existence of an alternate payee’s right to, or assigns to an
alternate payee the right to, receive all or a portion of the benefits payable
with respect to a Participant under the Plan.

 

  (b) A Qualified Domestic Relations Order must also meet the following
conditions:

 

  (i) Such order must clearly specify the name and the last known mailing
address of the Participant and the name and mailing address of each alternate
payee covered by the Order.

 

  (ii) Such order must clearly specify the amount or percentage of the
Participant’s benefits to be paid by the Plan to each alternative payee, or the
manner in which such amount or percentage is to be determined.

 

  (iii) Such order must clearly specify the number of payments or the period to
which such order applies and the name of the Plan.

 

  (iv) Such order shall not require the Plan to provide any type or form of
benefit, or any option, not otherwise provided under the Plan.

 

  (v) Such order shall not require the Plan to provide increased benefits to any
alternate payee (determined on the basis of actuarial value).

 

  (vi) Such order shall not require the payment of benefits to an alternate
payee that are required to be paid to another alternate payee under another
order that was previously determined to be a Qualified Domestic Relations order.

 

67

Article 17    Nonalienation of Benefits Except for Qualified Domestic Relations
Orders



--------------------------------------------------------------------------------

This Article Seventeen of the Plan shall be construed in accordance with
Section 414(p) of the Code and regulations issued thereunder.

After an order has been determined found to meet the conditions for a Qualified
Domestic Relations Order, the Plan Administrator may make payments to the
alternate payee who has been assigned a right to benefits payable with respect
to a Participant as soon as administratively feasible in accordance with the
terms of the Qualified Domestic Relations Order.

 

68

Article 17   
Nonalienation of Benefits Except for Qualified Domestic Relations Orders



--------------------------------------------------------------------------------

ARTICLE 18 MISCELLANEOUS PROVISIONS

18.1 Plan Not a Contract of Employment

Nothing in the Plan shall give any Employee the right to be retained in the
employ of the Company or any Affiliate. All Employees shall remain subject to
discharge, discipline or lay-off by the Company or any affiliate to the same
extent as if the Plan had not been put into effect.

18.2 Governing Law

The Plan shall be governed in accordance with the laws of the State of New York
except to the extent superseded by ERISA.

18.3 Records and Reports

The Plan Administrator, or its designee, shall exercise appropriate authority to
comply with ERISA relating to records and reports to Participants and
appropriate governmental agencies, including annual notification to
Participants, Beneficiaries and alternate payees of their Account balances.

18.4 Wyeth Common Stock

The Trustee shall vote Wyeth Common Stock represented by the units it holds in
the Wyeth Common Stock Fund in accordance with the instructions received from
the Participant and if no instructions are received such stock shall not be
voted.

18.5 Communications

For all purposes under the Plan, any reference to the written form shall also
include any telephonic or electronic form as approved by the Plan Administrator.

 

69

Article 18    Miscellaneous Provisions



--------------------------------------------------------------------------------

ARTICLE 19 TREATMENT OF RETURNING VETERANS

19.1 Applicability and Effective Date

Notwithstanding any other provisions of the Plan, the rights of any Returning
Veteran who resumes employment with the Company shall be modified as set forth
in this Article Nineteen of the Plan.

19.2 Definitions

For purposes of this Article Nineteen of the Plan, the capitalized terms herein
shall have the following meanings:

 

  (a) “Qualified Military Service” means any service (either voluntary or
involuntary) by an individual in the Uniformed Services.

 

  (b) “Returning Veteran” means an Employee who, on or after December 12, 1994,
returns from Qualified Military Service to employment with the Company within
the period prescribed under USERRA.

 

  (c) “Uniformed Services” means the Armed Forces, the Army National Guard and
Air National Guard (when engaged in active duty for training, inactive duty
training, or full-time National Guard duty), the commissioned corps of the
Public Health Service, and any other category of persons designated by the
President of the Untied States in time of war or emergency.

19.3 Eligibility to Participate

For purposes of Article Three of the Plan:

 

  (a) A Returning Veteran who was a Participant in the Plan immediately prior to
his Qualified Military Service shall be deemed to have remained a Participant
throughout his Qualified Military Service.

 

  (b) A Returning Veteran who would have become a Participant in the Plan during
the period of his Qualified Military Service but for such service shall be
deemed to have become a Participant as of the date when he would have become a
Participant if he had been in Qualified Military Service.

19.4 No Break in Service

A Returning Veteran shall be deemed not to have incurred any break in service
for purposes under the Plan on account of his Qualified Military Service.

 

70

Article 19    Treatment of Returning Veterans



--------------------------------------------------------------------------------

19.5 Vesting Credit

A Returning Veteran’s years of service for vesting purposes shall be determined
under Section 5.2 of the Plan. With respect to any period of Qualified Military
Service, a Participant shall be credited with continuous service that he would
have been credited had he not been in Qualified Military Service.

19.6 Restoration of Salary-Deferral Contributions and After-Tax Contributions.

 

  (a) Each Returning Veteran who, during his period of Qualified Military
Service, would have been eligible to make Salary-Deferral Contributions and
After-Tax Contributions, shall be permitted to contribute an amount equal to the
amount of Salary-Deferral Contributions and After-Tax Contributions that such
Employee could have made during such absence from employment. Such “make-up”
contributions shall be made during the period that begins with the Employee’s
reemployment by an Employer and ends with:

 

  (i) The expiration of a period of five years; or

 

  (ii) If shorter, a period equal to three times the period of Qualified
Military Service.

 

  (b) Any make-up contributions described in subsection (a) above shall be made
in addition to those Salary-Deferral Contributions and After-Tax Contributions
that the Participant may elect to make during any Plan after reemployment.

19.7 Determination of Covered Compensation

For purposes of determining the amount of any make-up contributions under this
Article Nineteen of the Plan, and for applying the limits of Article Eleven of
the Plan, a Participant’s Covered Compensation during any period of Qualified
Military Service shall be deemed to equal either:

 

  (a) The Covered Compensation the Participant would have received but for such
Qualified Military Service, based on the rate of pay he would have received from
an Employer; or

 

71

Article 19    Treatment of Returning Veterans



--------------------------------------------------------------------------------

  (b) If the amount described in subsection (a) above is not reasonably certain,
the Participant’s average Covered Compensation from an Employer during the
12-month period immediately preceding the Qualified Military Service (or, if
shorter, the period of employment immediately preceding the Qualified Military
Service). Such amount shall be adjusted as necessary to reflect the length of
the Participant’s Qualified Military Service.

19.8 Restoration of Matching Contributions

If a Returning Veteran contributes “make-up” Salary-Deferral Contributions or
After-Tax Contributions pursuant to Section 19.6 of the Plan, his Employer shall
contribute to the Plan on his behalf the related Matching Contributions that it
would have contributed under Section 4.6 of the Plan, if such Salary-Deferral
Contributions or After-Tax Contributions had been made in the Plan Year to which
they relate. Such Matching Contributions shall not include the earnings that
would have accrued on such amount or any forfeitures that would have been
allocated to the Returning Veteran’s Account during the period of Qualified
Military Service.

19.9 Application of Certain Limitations

 

  (a) For purposes of applying the limitations of Sections 4.9 and 4.10 of the
Plan, any make-up contributions described in Section 19.6 of the Plan, and any
related Matching Contributions described in Section 19.8 of the Plan, shall be
treated as contributions for the Plan Year to which they relate, rather than the
Plan Year in which they were actually made.

 

  (b) For purposes of applying the limitations of Section 4.5 of the Plan, any
such make-up contributions shall be treated as contributions for the calendar
year to which they relate, rather than the calendar year in which they are
actually made.

 

  (c) For purposes of applying the limitations of applying the limitations of
Sections 4.9 and 4.10 of the Plan and Article Eleven of the Plan, any make-up
contributions described in Section 19.6 of the Plan and related Matching
Contributions described in Section 19.8 of the Plan shall be disregarded, both
for the Plan Year to which the contributions relate, and for the Plan Year in
which they are actually made.

19.10 Suspension of Loan Repayments

Notwithstanding any provisions of Article Ten of the Plan to the contrary, if a
Participant receives a loan from the Plan and enters into Qualified Military
Service during the term of the loan, a failure to make any required loan
repayments during such Qualified Military Service shall not result in a default
under Article Ten of the Plan.

 

72

Article 19    Treatment of Returning Veterans



--------------------------------------------------------------------------------

19.11 Administrative Rules and Procedures

The Plan Administrator shall establish such rules and procedures as it deems
necessary or desirable to implement the provisions of this Article Nineteen of
the Plan, provided that they are consistent with the provisions of USERRA, any
regulations thereunder, or any other applicable law.

 

73

Article 19    Treatment of Returning Veterans



--------------------------------------------------------------------------------

SCHEDULE A

Investment Funds

 

1.    Wyeth Common Stock Fund 2.    Morgan Stanley Institutional Fund-Trust
Value Portfolio-Advisor Class 3.    Interest Income Fund 4.    Spartan U.S.
Equity Index Portfolio 5.    Fidelity Magellan Fund 6.    Fidelity Low-Priced
Stock Fund, this Fund is closed to any Participant who did not have an account
balance on July 30, 2004 7.    Fidelity Balanced Fund 8.    Fidelity
International Discovery Fund 9.    Fidelity Freedom Fund 10.    PIMCO Total
Return Fund - Administrative Class 11.    Fidelity High Income Fund 12.   
Fidelity New Markets Income Fund 13.    Fidelity Capital Appreciation Fund 14.
   Oppenheimer Developing Markets Fund – Class A 15.    Fidelity Real Estate
Investment Portfolio 16.    RS Partners Fund 17.    Fidelity Freedom Fund 2005
18.    Fidelity Freedom Fund 2010 19.    Fidelity Freedom Fund 2015 20.   
Fidelity Freedom Fund 2020 21.    Fidelity Freedom Fund 2025

 

74

Schedule A    Investment Funds



--------------------------------------------------------------------------------

22.   

FidelityFreedom Fund 2030

23.   

FidelityFreedom Fund 2035

24.   

FidelityFreedom Fund 2040

25.   

FidelityFreedom Fund 2045, effective as of July 15, 2006

26.   

FidelityFreedom Fund 2050, effective as of July 15, 2006

 

75

Schedule A    Investment Funds